     Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 1 of 126



                          UNITED STATES DISTRICT COURT
                        IN THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


DATA SCAPE LIMITED,
                                                             6:19-cv-00483
                                                   C.A. No. __________
                 Plaintiff,

       v.                                          JURY TRIAL DEMANDED

IHEARTMEDIA, INC.,

                 Defendant.


                     COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement arising under the Patent Laws of the United

States of America, 35 U.S.C. § 1 et seq. in which plaintiff Data Scape Limited (“Plaintiff,”

“Data Scape”) makes the following allegations against defendant iHeartMedia, Inc.

(“Defendant”):

                                         PARTIES

       1.        Data Scape is a company organized under the laws of Ireland with its office

located at Office 115, 4-5 Burton Hall Road, Sandyford, Dublin 18, Ireland.

       2.        On information and belief, Defendant iHeartMedia, Inc. (“iHeartMedia” or

“Defendant”) is a Delaware corporation with its principal office at 200 East Basse Road,

San Antonio, Texas 78209. On information and belief, iHeartMedia maintains stations




                                              1
     Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 2 of 126



within this District. For example, iHeartMedia has radio stations in Waco, Texas




See https://www.iheartmedia.com/iheartmedia/stations?city=Waco. On information and

belief, iHeartMedia can be served through its registered agent, The Corporation Trust

Company, 1209 Orange St., Wilmington, DE 19801.

                            JURISDICTION AND VENUE

       3.      This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has original subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).

       4.      This Court has personal jurisdiction over Defendant in this action because

Defendant has committed acts within the Western District of Texas giving rise to this action

and has established minimum contacts with this forum such that the exercise of jurisdiction

over Defendant would not offend traditional notions of fair play and substantial justice.

Defendant, directly and through subsidiaries or intermediaries, has committed and


                                             2
     Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 3 of 126



continues to commit acts of infringement in this District by, among other things, offering

to sell and selling products and/or services that infringe the asserted patents.

       5.      Venue is proper in this district under 28 U.S.C. § 1400(b). Defendant has

established places of business in the Western District of Texas. Defendant is registered to

do business in Texas. Upon information and belief, Defendant has transacted business in

this District and has committed acts of direct and indirect infringement in this District.

                                   ASSERTED PATENTS

       6.      Data Scape is the owner by assignment of United States Patent No.

10,277,675 (“the ’675 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’675 Patent was duly and legally issued

by the United States Patent and Trademark Office on April 30, 2019. A true and correct

copy of the ’675 Patent is included as Exhibit A.

       7.      Data Scape is the owner by assignment of United States Patent No.

10,027,751 (“the ’751 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’751 Patent was duly and legally issued

by the United States Patent and Trademark Office. A true and correct copy of the ’675

Patent is included as Exhibit B.

       8.      Data Scape is the owner by assignment of United States Patent No.

9,380,112 (“the ’112 Patent”) entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’112 Patent was duly and legally issued

by the United States Patent and Trademark Office on June 28, 2016. A true and correct

copy of the ’112 Patent is included as Exhibit C.




                                              3
     Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 4 of 126



        9.        Data Scape is the owner by assignment of United States Patent No.

9,712,614 (“the ’614 Patent”) entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’614 Patent was duly and legally issued

by the United States Patent and Trademark Office on July 18, 2017. A true and correct

copy of the ’614 Patent is included as Exhibit D.

        10.       In addition to the factual allegations set forth below for each of the four

Counts, the following are non-exhaustive list of fact-based claim constructions that confirm

that the claimed solutions do not just cover any sort of selective transfer of digital data, but

instead are more focused—and covers a technical species of selective-transfer techniques

that enabled devices to automatically detect and transfer only some select data content files

and not others. These constructions include the following ones:1

        a. management information: “digital data stored in a program file and configured

              to enable a controller to electronically locate, extract and/or transfer only select

              content data without transferring all content data.”

        b. content data: “digital data useable to communicate the content or substance of

              a digital file, as opposed to its metadata”

        c. compare/comparing/comparison: “performing an electronic analysis of two sets

              of digital data stored in different apparatuses to determine the differences

              between them, if any”

        d. controller: “a sub-class of computer microprocessors designed to enable the

              transfer of digital data”




1Data Scape reserves the right to modify these constructions, consistent with the practice
of meeting and conferring that are typically in any claim construction proceedings.


                                                 4
     Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 5 of 126



       e. without regard to the connection: “regardless of whether or not the identified

             apparatuses are currently connected”

       f. connected/connected: “electrically communicating via a wired or wireless

             connection”

       g. editor: “a       sub-class   of    computer interface        hardware    and/or micro

             controllers designed to enable editing of digital data”

       h. storage       medium: “an identifiable non-volatile      computer       memory     for

             electronically storing data”

       i.    list: “a digital table, which is stored in a predetermined area in a storage medium

             and includes an identifier for each stored content data file”

                                            COUNT I

                  INFRINGEMENT OF U.S. PATENT NO. 10,277,675

       11.      Data Scape is the owner by assignment of United States Patent No.

10,277,675 (“the ’675 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’675 Patent was duly and legally issued

by the United States Patent and Trademark Office on April 30, 2019. A true and correct

copy of the ’675 Patent is included as Exhibit A.

       12.      Defendant has offered for sale, sold and/or imported into the United States

products and services that infringe the ‘675 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., the Pandora System, including Pandora Premium,

and all versions and variations thereof since the issuance of the ‘675 Patent (“Accused

Instrumentalities”).




                                               5
     Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 6 of 126



        13.        In their most basic form, and ignoring many claim limitations, the claims of

the ‘675 Patent are directed to a data synchronization system with a processor configured

to detect a connection between two storage media and selectively transmit certain digital

data between first and second storage media based on a comparison of edited digital data

management information stored in the storage medium. The claims are not directed to

abstract ideas. The claims provide technical solutions to technical problems, and, thus, are

patent-eligible.

        14.        As the ‘675 Patent states, the inventor, the inventor, Akihiro Morohashi,

working at Sony Corporation, aimed to solve the problems skilled artisans in 1999 faced

trying to selectively transfer digital data between two electronic apparatuses. E.g., ‘675

Patent, Col. 1:64-2:44. For example, many used optical disks to accomplish this process,

but that was “cumbersome” and did not enable easy or random selection of files to transfer.

Id. And when others burned digital files into hard disk drives or semiconductor memory,

those systems still required a large amount of time to selectively transfer certain digital

data between electronic apparatuses. Id. And in any case, there was no reasonable way to

selectively synchronize select digital content data between the apparatuses. Id. These

problems were specific to the technological process of selective digital-data transfer

between electronic apparatuses. Id. at 1:33-2:31. And with 28 columns of text and 13

figures, including Figure 2 below, the inventors taught various technical solutions

involving an unconventional server with a controller configured with circuitry to compare

certain digital management information:




                                                6
     Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 7 of 126




       15.     Enabled by these teachings, the ‘675 patent recites in its claims various

technical solutions to the existing technological problems and shortcomings. For example,

various claims require the then-unconventional system of electronic components

configured to use certain digital “management information” to compare, edit, delete and

selectively transfer separate digital content data between two identified apparatuses. See,

e.g., ‘675 Patent, Claim 1 (“a second hardware storage medium configured to store

management information of data to be transferred to said first storage medium; a hardware

interface configured to communicate data with said first apparatus; a processor configured

to: detect whether said first apparatus and said second apparatus are connected; select

certain data to be transferred; edit said management information based on said selection

without regard to the connection of said first apparatus and said second apparatus; compare

said management information edited by said processor with management information of

data stored in said first storage medium; and transmit the selected data stored in said second

apparatus to said first apparatus via said hardware interface based on said management

information edited by said processor when said processor detects that said first apparatus

and said second apparatus are connected based upon a result of the comparison”).

       16.     As such, the claims of the ‘675 patent generally relate, in their most basic

form, and ignoring many claim limitations, to the concept of data synchronization as



                                              7
     Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 8 of 126



understood    by    a    person    of    ordinary    skill   in   the    art.   See,     e.g.,

https://www.techopedia.com/definition/1006/data-synchronization                        (“Data

synchronization is the process of maintaining the consistency and uniformity of data

instances across all consuming applications and storing devices. It ensures that the same

copy or version of data is used in all devices - from source to destination.”);

https://www.pcmag.com/encyclopedia/term/40854/data-synchronization (“Keeping data

in two or more electronic devices up-to-date so that each repository contains the identical

information. Data in handheld devices and laptops often require synchronization with the

data in a desktop machine or server.”); https://en.wikipedia.org/wiki/Data_synchronization

(“Data synchronization is the process of establishing consistency among data from a source

to a target data storage and vice versa and the continuous harmonization of the data over

time.”).

       17.     The ‘675 patent and its file history make clear that each included

independent-claim limitations were not in the prior art, let alone well-understood, routine,

and conventional. This includes the claimed [a] storage configured to store management

information, [b] hardware interface configured to communicate digital data between two

storage media, [c] processor configured to detect a connection, [d] processor configured to

select certain data and to edit said management information based on said selection,

without regard to the connection, and [e] processor configured to [i] transfer the selected

data via said communicator based on said management information, [ii] compare said

management information with management information in said first storage medium, and

[iii] to transmit data based on the comparison. And the dependent claims also include




                                             8
     Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 9 of 126



limitations that were not in the prior art, let alone well-understood, routine, and

conventional. See, e.g., limitations of claims 2-12 of the ‘675 patent.

       18.     For instance, claim 1 of the ‘675 patent recites:

       1[pre]. A communication system including a first apparatus having a first hardware

       storage medium, and a second apparatus, said second apparatus comprising:

       [1a] a second hardware storage medium configured to store management

       information of data to be transferred to said first storage medium;

       [1b] a hardware interface configured to communicate data with said first apparatus;

       [1c] a processor configured to:

       [1d] detect whether said first apparatus and said second apparatus are connected;

       [1e] select certain data to be transferred;

       [1f] edit said management information based on said selection without regard

       to the connection of said first apparatus and said second apparatus;

       [1g] compare said management information edited by said processor with

       management information of data stored in said first storage medium; and

       [1f] transmit the selected data stored in said second apparatus to said first

       apparatus via said hardware interface based on said management information

       edited by said processor when said processor detects that said first apparatus

       and said second apparatus are connected based upon a result of the

       comparison.

       19.     The file history confirms that these limitations (including ones highlighted

above) were inventive over prior art and not well-understood, routine, and conventional.




                                              9
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 10 of 126



The patent claims were allowed by the Examiner because they were inventive as such. See

‘675 File History, Feb. 14, 2019, Notice of Allowance.

       20.     Likewise, the specification teaches that editing management information

without regard to connection and comparing management information and transmitting

selected data from one apparatus to a second apparatus based on the management

information were inventive over prior art, and not well-understood, routine, and

conventional. E.g., ‘675 patent at 5:14-6:9, 7:9-8:32, 11:11-12:4, 13:59-15:6, 19:57-22:7,

22:8-67.

       21.     Claim 1 of the ‘675 patent does not claim a result, but instead specific

technology using specific and unconventional processes and machines, including:

       1[pre]. A communication system including a first apparatus having a first

       hardware storage medium, and a second apparatus, said second apparatus

       comprising:

       [1a] a second hardware storage medium configured to store management

       information of data to be transferred to said first storage medium;

       [1b] a hardware interface configured to communicate data with said first

       apparatus;

       [1c] a processor configured to:

       [1d] detect whether said first apparatus and said second apparatus are connected;

       [1e] select certain data to be transferred;

       [1f] edit said management information based on said selection without regard to the

       connection of said first apparatus and said second apparatus;




                                             10
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 11 of 126



       [1g] compare said management information edited by said processor with

       management information of data stored in said first storage medium; and

       [1f] transmit the selected data stored in said second apparatus to said first apparatus

       via said hardware interface based on said management information edited by said

       processor when said processor detects that said first apparatus and said second

       apparatus are connected based upon a result of the comparison.

       22.     Claim 1 is not representative of all claims of the ‘675 patent. For example,

dependent claims contain limitations not found in independent claims. For example, claim

4 recites “processor is configured to control receiving of identification information of said

first apparatus via said hardware interface and to judge whether said identification

information of said first apparatus is predetermined identification information and to allow

said transfer of data when said identification information of said first apparatus is said

predetermined identification information.” As another example, claim 5 recites “processor

is configured to control a display unit to display a first window in which identification

information of data stored in said second apparatus is displayed and a second window in

which identification information of said data to be transferred to said first apparatus based

on said management data edited by said processor is displayed.” As another example, claim

6 recites “processor is configured to edit said management information of data to be

transferred to said first apparatus based on an input to said identification information of

data displayed in at least one of said first window and said second window.”

       23.     In a patent filed by Western Digital in 2004, it admitted there was still a

technical “need for a system that allows quick and easy communication …that allows

collaborative use of remote devices by multiple users…” U.S. Patent No. 7,546,353




                                             11
      Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 12 of 126



(emphasis added). That was because, even in 2004, it was “not uncommon [] to have

separate computing systems [which] requires that the common data all be kept current, i.e.,

with the latest version of each common file, as it is typical to update and edit files. This in

itself can be an enormously time consuming and tedious…” Id. (emphasis added). And

Western Digital even cited Data Scape’s patent, which it acknowledged was in the same

technical field.

        24.        Similarly, in a 2005-filed patent application that also cites Data Scape’s

earlier patents in the same technical field, Microsoft made clear that the selective transfer

of digital data between two devices was a technical problem one year later. U.S. Patent

Application No. 20060288036 (data transfer involved “a number of processes, such as

enumeration of content on each device … and efficient metadata retrieval based on user

queries. Thus, user experience could also be enhanced by providing optimization for

the transfer enumeration protocol between the two devices.”) (emphasis added)

(available at https://patents.google.com/patent/US20060288036?oq=20060288036).

        25.        And in 2006, this time in a patent application filed by Apple, Steve Jobs and

five Apple computer scientists represented to the USPTO that there was still “a continuing

need for improved techniques to transfer and synchronize media data on host computers

and/or media players.” U.S. Patent Application 20080086494 (emphasis added). And

Apple, too, cited Data Scape’s asserted patents, which, again, were acknowledged to be in

the           same            technical          field.        Id         (available          at

https://patents.google.com/patent/US20080086494A1/en?oq=20080086494).

        26.        The statements in these later-filed patent applications confirm that Data

Scape’s patent at issue here are directed to technical solutions to technical problems, and




                                                12
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 13 of 126



improves computer functionalities. The statements in these later-filed patent applications

also confirm that the limitations recited in Data Scape’s patent at issue here are not well-

understood, routine, or conventional, and that the claims are not directed to other ideas

“identified by the courts as abstract ideas,” that recently have been synthesized into three

groups: “(a) mathematical concepts”; “(b) methods of organizing human activity”; or “(c)

mental processes.” 84 Fed. Reg. 50 (Jan. 7, 2019) (2019 PTO §101 Guidance, citing and

surveying post-Alice decisions).

       27.     Defendant has offered for sale, sold and/or imported into the United States

products and services that infringe the ’675 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., iHeartRadio and all versions and variations thereof

since the issuance of the ’675 Patent (“Accused Instrumentalities”).

       28.     Defendant has directly infringed and continues to infringe the ’675 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Defendant uses the Accused Instrumentalities for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to its customers.

       29.     For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’675 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

       30.     The Accused Instrumentalities include “a communication system including

a first apparatus having a first hardware storage medium, and a second apparatus.” For




                                            13
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 14 of 126



example, the Accused Instrumentalities communicate musical content from live radio

stations, custom artist stations and podcasts via iHeartRadio application available on

mobile     phones,      tables,    and     other     connected      devices.     See,    e.g.,

https://www.iheartmedia.com/iheartmedia/iheartradio        (“iHeartRadio connects fans to

their favorite music, radio and personalities through thousands of live radio stations from

across the country, millions of custom artist stations and podcasts from radio's biggest

talents. Users have access to a catalog of millions of songs to create their custom stations,

playing tracks from their favorite artists and similar artists, commercial free. HeartRadio is

available online, on mobile phones and tablets, in cars and on connected devices including

Xbox, PlayStation and smart TVs.”). The Accused Instrumentalities include user devices

such as smartphones, tables, or other connected devices.




See https://www.iheart.com. The user device, such as a smartphone or a tablet, includes a

hardware storage medium. For example, iPhone, iPad, or iPod “comes with a set storage

capacity ranging from 16 to 256GB for iPhone, 16 to 512GB for iPad, and 8 to 128GB for iPod

touch. The music you buy, the apps you download, the photos you take, and all of the other

content that you enjoy on your device uses its storage. And depending on the size of your

capacity and how much content you have, your device can fill up and run out of storage.” See

https://support.apple.com/en-us/HT206504.      As    another     example,      the   Accused


                                             14
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 15 of 126



Instrumentalities utilize Realm Mobile Database to “achieve offline mode….” See

https://tech.iheart.com/performance-comparison-of-realm-and-sqlite-on-ios-

6df1d51e6a07 (“We’ve been using Realm Mobile Database for a while to achieve offline

mode, which is a core feature of our brand new All Access subscription.”). As such, the

Accused Instrumentalities include the Realm Object Server that automatically

synchronizes     data   with    Realm     Database   running   on   user   devices.    See

https://docs.realm.io/server/what-is-realm-platform




        31.     The Accused Instrumentalities include “a second apparatus comprising a

second hardware storage medium configured to store management information of data to

be transferred to said first storage medium.” For example, the mobile device or tablet with

the iHeartRadio App installed contains memory that will store musical files as individual

files, station, albums or as playlists:




                                              15
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 16 of 126




See iHeartRadio Application.




                                  16
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 17 of 126




See iHeartRadio Application.




                                  17
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 18 of 126




See https://help.iheart.com/hc/en-us/articles/115000243092-Playlists.

As another example, the Accused Instrumentalities include Realm Object Server, which

includes an object store. See https://tech.iheart.com/performance-comparison-of-realm-

and-sqlite-on-ios-6df1d51e6a07 (“We’ve been using Realm Mobile Database for a while

to achieve offline mode, which is a core feature of our brand new All Access subscription.”).

See https://docs.realm.io/server/what-is-realm-platform




                                             18
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 19 of 126




See Build Better Apps, Faster with Real. An Overview of the Real Platform at page 9. The

Object Store “is a common set of APls that enables cross-platform compatible data

storage.” See Build Better Apps, Faster with Real. An Overview of the Real Platform at

page 9. More specifically, in Realm Object Server “[A]ll data represented on the client

devices is mirrored on the server in the exact same live object format.” See Build Better

Apps, Faster with Real. An Overview of the Real Platform at page 9. As another example,

the Accused Instrumentalities store user’s playlists and tracks.




                                             19
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 20 of 126




See https://tech.iheart.com/using-realm-with-swift-and-codable-10a825042e63.

       32.     The Accused Instrumentalities include “a second apparatus comprising a

hardware interface configured to communicate data with said first apparatus.” For example,

the Accused Instrumentalities includes Realm Object Server, which is configured to

communicate with iOS or Android devices. See https://tech.iheart.com/performance-

comparison-of-realm-and-sqlite-on-ios-6df1d51e6a07 (“We’ve been using Realm Mobile

Database for a while to achieve offline mode, which is a core feature of our brand new All

Access subscription.”). See https://docs.realm.io/server/what-is-realm-platform.




                                           20
     Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 21 of 126




See Build Better Apps, Faster with Real. An Overview of the Real Platform at page 9. In

particular, the Accused Instrumentalities include the Realm platform, which “automatically

syncs data across devices. See Build Better Apps, Faster with Real. An Overview of the

Real Platform at page 15. That is “if a user inputs or changes data in an iPhone app, that

data is synced in realtime with your entire install base of apps, whether they be iOS or

Android. Data is also synced with the Realm Object Server on the back-end, which runs

your business logic and processes. See Build Better Apps, Faster with Real. An Overview

of the Real Platform at page 15. Furthermore, the Realm platform is “designed to serve

10,000 concurrent connections from a single CPU server with 16GBs of RAM.” See

https://docs.realm.io/server/manage/hardware-requirements-and-scaling#dependencies.

       33.     The Accused Instrumentalities include “a second apparatus comprising a

processor configured to detect whether said first apparatus and said second apparatus are

connected.” For example, the Accused Instrumentalities uses the Realm platform, which is

“designed to serve 10,000 concurrent connections from a single CPU server with 16GBs

of   RAM.”        See     https://docs.realm.io/server/manage/hardware-requirements-and-

scaling#dependencies. As another example, the Accused Instrumentalities detect if there is

an internet connection.




                                           21
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 22 of 126




See iHeartRadio Application and at https://youtu.be/pasrF0b3M-s

       34.     The Accused Instrumentalities include “a second apparatus comprising a

processor configured to select certain data to be transferred.” For example, the Accused

Instrumentalities are configured to edit or add user playlist which it automatically synced

across all devices. See Build Better Apps, Faster with Real. An Overview of the Real

Platform at page 15. (“Realtime data synchronization is the foundation of the Realm

Platform. Realm's "live objects" model automatically syncs data across devices. This

means that if a user inputs or changes data in an iPhone app, that data is synced in realtime

with your entire install base of apps, whether they be iOS or Android. Data is also synced

with the Realm Object Server on the back-end, which runs your business logic and

processes.”). See iHeartRadio Application.




                                             22
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 23 of 126




See https://help.iheart.com/hc/en-us/articles/235721047-What-devices-is-iHeartRadio-

All-Access-available-on-.




                                          23
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 24 of 126




       35.    The Accused Instrumentalities include “a second apparatus comprising a

processor configured to edit said management information based on said selection without

regard to the connection of said first apparatus and said second apparatus.” For example,

the Accused Instrumentalities provide a mechanize for editing the user’s playlist via the

web application without regard to the internet connection of the user’s iOS or Android

devices.




See iHeartRadio Application.



                                           24
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 25 of 126




See iHeartRadio Application.

       36.     The Accused Instrumentalities include “a second apparatus comprising a

processor configured to compare said management information edited by said processor

with management information of data stored in said first storage medium.” For example,

the Accused Instrumentalities provide a mechanism to synchronize user playlists across all

devices. In particular, the Accused Instrumentalities utilize Realm Platform, which uses

subscriptions to compare and synchronize changes to all subscribing clients.            See

https://docs.realm.io/server/what-is-realm-platform. (e.g., “Instead, the client application

must choose, or subscribe to, which subset of data in the corresponding Realm on the server

it wants to synchronize. Subscribing to data is easy, as it utilizes Realm's query system.

Applications can create any number of data queries, which will be transmitted to the server

and evaluated. The query results will then be synced to the application. The underlying

sync protocol ensures that if an object matches several queries an application has

subscribed to, the server will only send that object once. Subscriptions are automatically



                                            25
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 26 of 126



persisted and maintained by the server. When data changes occur the server will reevaluate

existing subscriptions and push the changes to all subscribing clients.”).            See

https://tech.iheart.com/performance-comparison-of-realm-and-sqlite-on-ios-

6df1d51e6a07 (“We’ve been using Realm Mobile Database for a while to achieve offline

mode, which is a core feature of our brand new All Access subscription.”). As another

example, when iHeartRadio’s web application makes edits to the user’s playlist while the

user’s iOS or Android device is offline, the playlist edits are compared and synced

automatically once the user’s iOS or Android device is online.




See iHeartRadio Application.




                                            26
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 27 of 126




See iHeartRadio Application.




See iHeartRadio Application.




                                  27
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 28 of 126



       37.     The Accused Instrumentalities include “a second apparatus comprising a

processor configured to transmit the selected data stored in said second apparatus to said

first apparatus via said hardware interface based on said management information edited

by said processor when said processor detects that said first apparatus and said second

apparatus are connected based upon a result of the comparison.” The Accused

Instrumentalities include Realm Platform, which uses subscriptions to push changes to all

subscribing clients. See https://docs.realm.io/server/what-is-realm-platform. (e.g., “When

data changes occur the server will reevaluate existing subscriptions and push the changes

to all subscribing clients.”).    See https://tech.iheart.com/performance-comparison-of-

realm-and-sqlite-on-ios-6df1d51e6a07 (“We’ve been using Realm Mobile Database for a

while to achieve offline mode, which is a core feature of our brand new All Access

subscription.”). As another example, when iHeartRadio’s web application makes edits to

the user’s playlist while the user’s iOS or Android device is offline, the playlist edits are

automatically transmitted once the user’s iOS or Android device is online.




See iHeartRadio Application.


                                             28
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 29 of 126




See iHeartRadio Application.




                                  29
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 30 of 126




See iHeartRadio Application. (emphasis added).

       38.     Defendant has had knowledge of the ’675 Patent and its infringement since

at least the filing of this Complaint, or shortly thereafter, including by way of this lawsuit.

By the time of trial, Defendant will have known and intended (since receiving such notice)

that its continued actions would actively induce and contribute to the infringement of the

claims of the ’675 Patent.

       39.     Defendant’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce users

of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way to infringe the claims of the ’675 Patent. Use of the Accused




                                              30
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 31 of 126



Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’675 Patent.

       40.     For example, Defendant explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of synchronizing settings

among multiple devices. Defendant also induces its customers to use the Accused

Instrumentalities to infringe other claims of the ’675 Patent. Defendant specifically

intended and was aware that the normal and customary use of the Accused Instrumentalities

on compatible systems would infringe the ’675 Patent. Defendant performed the acts that

constitute induced infringement, and would induce actual infringement, with the

knowledge of the ’675 Patent and with the knowledge, or willful blindness to the

probability, that the induced acts would constitute infringement. On information and

belief, Defendant engaged in such inducement to promote the sales of the Accused

Instrumentalities, e.g., through its user manuals, product support, marketing materials,

demonstrations, installation support, and training materials to actively induce the users of

the accused products to infringe the ’675 Patent. Accordingly, Defendant has induced and

continues to induce end users of the accused products to use the accused products in their

ordinary and customary way with compatible systems to make and/or use systems

infringing the ’675 Patent, knowing that such use of the Accused Instrumentalities with

compatible systems will result in infringement of the ’675 Patent. Accordingly, Defendant

has been (since at least as of filing of the original complaint), and currently is, inducing

infringement of the ’675 Patent, in violation of 35 U.S.C. § 271(b).

       41.     For similar reasons, Defendant also infringes the ’675 Patent by supplying

or causing to be supplied in or from the United States all or a substantial portion of the




                                            31
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 32 of 126



components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such components

outside of the United States in a manner that would infringe the ’675 Patent if such

combination occurred within the United States. For example, Defendant supplies or causes

to be supplied in or from the United States all or a substantial portion of the hardware (e.g.,

separate iHeartRadio backend servers) and software (e.g., iHeartRadio Application)

components of the Accused Instrumentalities in such a manner as to actively induce the

combination of such components (e.g., by instructing users to combine iHeartRadio servers

and into an infringing system) outside of the United States

       42.     Defendant has also infringed, and continues to infringe, claims of the ’675

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’675 Patent, and constitute a material part of the invention. Defendant

knows the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’675 Patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. For example, the ordinary way of

using the Accused Instrumentalities infringes the patent claims, and as such, is especially

adapted for use in infringement. Accordingly, Defendant has been, and currently is,

contributorily infringing the ’675 Patent, in violation of 35 U.S.C. § 271(c).

       43.     Defendant also indirectly infringes the ’675 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’675 Patent and are

not a staple article or commodity of commerce suitable for substantial non-infringing use,




                                              32
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 33 of 126



and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’675 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities are

designed to operate as the claimed system and apparatus, the Accused Instrumentalities

have no substantial non-infringing uses, and any other uses would be unusual, far-fetched,

illusory, impractical, occasional, aberrant, or experimental. For example, Defendant

supplies or causes to be supplied in or from the United States all or a substantial portion of

the hardware (e.g., separate iHeartRadio servers) and software (e.g., iHeartRadio

Application) components that are especially made or especially adapted for use in the

Accused Instrumentalities, where such hardware and software components are not staple

articles or commodities of commerce suitable for substantial noninfringing use, knowing

that such components are so made or adapted and intending that such components are

combined outside of the United States, as evidenced by Defendant’s own actions or

instructions to users in, e.g., combining multiple iHeartMedia servers into infringing

systems, and enabling and configuring the infringing functionalities of the Accused

Instrumentalities.

       44.     As a result of Defendant’s infringement of the ’675 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Defendant, together with interest and costs as fixed by the Court.




                                             33
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 34 of 126



                                        COUNT II

                 INFRINGEMENT OF U.S. PATENT NO. 10,027,751

       45.     Data Scape is the owner by assignment of United States Patent No.

10,027,751 (“the ’751 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’751 Patent was duly and legally issued

by the United States Patent and Trademark Office on July 17, 2018. A true and correct

copy of the ’751 Patent is included as Exhibit B.

       46.     In their most basic form, and ignoring many claim limitations, the claims of

the ‘751 Patent are directed to a data synchronization system with a processor configured

to detect a connection between two storage media and selectively transmit certain digital

data between first and second storage media based on a comparison of edited digital data

management information stored in the storage medium as well as the size of the data to be

transferred and the remaining space available in the second storage medium. The claims

are not directed to abstract ideas. The claims provide technical solutions to technical

problems, and, thus, are patent-eligible.

       47.     As the ‘751 Patent states, the inventor, Akihiro Morohashi, working at Sony

Corporation, aimed to solve the problems skilled artisans in 1999 faced trying to selectively

transfer data between two electronic apparatuses. E.g., ’752 Patent, Col 2:1-69. For

example, many used optical disks to accomplish this process, but that was “cumbersome”

and did not enable easy or random selection of files to transfer. Id. at 2:43-48. And when

others burned digital files into hard disk drives or semiconductor memory, those systems

still required a large amount of time to selectively transfer certain digital data between

electronic apparatuses. Id. at 2:29-28. And in any case, there was no reasonable way to




                                             34
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 35 of 126



selectively synchronize select digital content data between the apparatuses. Id. These

problems were specific to the technological process of selective digital-data transfer

between electronic apparatuses. Id. at 1:29-2:59. And with over 28 columns of text and 13

figures, including Figure 2 below, the inventor taught various technical solutions involving

an unconventional server with a controller configured with circuitry to compare certain

digital management information:




       48.     Enabled by these teachings, the patents recite in their claims various

technical solutions to the existing technological problems and shortcomings. For example,

various claims require the then-unconventional system of electronic components

configured to use certain digital “management information” to compare, edit, delete and

selectively transfer separate digital content data between two identified apparatuses. See,

e.g., ’751 Patent, Claim 1 (“A communication apparatus configured to transmit data to an

apparatus, the communication apparatus comprising: a hardware storage medium

configured to store management information of data to be transferred to the apparatus; a

communicator configured to communicate data with the apparatus; a detector configured

to detect whether the communication apparatus and the apparatus are connected; an editor

configured to select certain data to be transferred and to edit the management information

based on the selection without regard to the connection of the communication apparatus

and the apparatus; and a controller configured to control transfer of the selected data stored

in the communication apparatus to the apparatus via the communicator based on the


                                             35
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 36 of 126



management information edited by the editor when the detector detects that the

communication apparatus and the apparatus are connected, wherein the controller is

configured to compare the management information edited by the editor with management

information of data stored in the apparatus, determine a size of the selected data in the

communication apparatus, and transmit data in the communication apparatus based on

result of the comparison and the determination.”).

       49.     As such, the claims of the ‘751 patent generally relate, in their most basic

form, and ignoring many claim limitations, to the concept of data synchronization as

understood    by    a    person    of    ordinary    skill   in   the    art.   See,     e.g.,

https://www.techopedia.com/definition/1006/data-synchronization                        (“Data

synchronization is the process of maintaining the consistency and uniformity of data

instances across all consuming applications and storing devices. It ensures that the same

copy or version of data is used in all devices - from source to destination.”);

https://www.pcmag.com/encyclopedia/term/40854/data-synchronization (“Keeping data

in two or more electronic devices up-to-date so that each repository contains the identical

information. Data in handheld devices and laptops often require synchronization with the

data in a desktop machine or server.”); https://en.wikipedia.org/wiki/Data_synchronization

(“Data synchronization is the process of establishing consistency among data from a source

to a target data storage and vice versa and the continuous harmonization of the data over

time.”).

       50.     The ‘751 patent and its file history make clear that each included

independent-claim limitations were not in the prior art, let alone well-understood, routine,

and conventional. This includes the claimed communication apparatus configured to




                                            36
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 37 of 126



transmit data to an apparatus, the communication apparatus comprising: a hardware storage

medium configured to store management information of data to be transferred to the

apparatus; a communicator configured to communicate data with the apparatus; a detector

configured to detect whether the communication apparatus and the apparatus are

connected; an editor configured to select certain data to be transferred and to edit the

management information based on the selection without regard to the connection of the

communication apparatus and the apparatus; and a controller configured to control transfer

of the selected data stored in the communication apparatus to the apparatus via the

communicator based on the management information edited by the editor when the detector

detects that the communication apparatus and the apparatus are connected, wherein the

controller is configured to compare the management information edited by the editor with

management information of data stored in the apparatus, determine a size of the selected

data in the communication apparatus, and transmit data in the communication apparatus

based on result of the comparison and the determination.. And the dependent claims also

include limitations that were not in the prior art, let alone well-understood, routine, and

conventional. See, e.g., limitations of claims 2, 3, 4, 5, 6, 7, and 8 of the ’751 patent.

        51.     For instance, claim 1 of the ‘751 patent recites:

        1. A communication apparatus configured to transmit data to an apparatus, the

communication apparatus comprising:

        [1a] a hardware storage medium configured to store management information of

data to be transferred to the apparatus;




                                              37
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 38 of 126



       [1b] a communicator configured to communicate data with the apparatus; a detector

configured to detect whether the communication apparatus and the apparatus are

connected;

       [1b] an editor configured to select certain data to be transferred and to edit the

management information based on the selection without regard to the connection of the

communication apparatus and the apparatus;

       [1c] and a controller configured to control transfer of the selected data stored in the

communication apparatus to the apparatus via the communicator based on the management

information edited by the editor when the detector detects that the communication

apparatus and the apparatus are connected,

       [1d] wherein the controller is configured to

       [1e] compare the management information edited by the editor with management

information of data stored in the apparatus,

       [1f] determine a size of the selected data in the communication apparatus, and

       [1g] transmit data in the communication apparatus based on result of the

comparison and the determination.

       52.      The limitations highlighted above in combination are not found in the

claims of the ‘675 patent or the other asserted patents.

       53.      Further, the file history confirms that these limitations were inventive over

prior art and not well-understood, routine, and conventional. Specifically, after these

limitations were added to the claims of the ‘581 Patent, the patent claims were allowed by

the Examiner.




                                               38
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 39 of 126



       54.     Likewise, the specification teaches that controlling transfer and playback of

musical content data based on comparison of edited list was inventive over the prior art,

and not well-understood, routine, and conventional. E.g., ‘675 patent at 5:14-6:9, 7:9-8:32,

11:11-12:4, 13:59-15:6, 19:57-22:7, 22:8-67.2

       55.     Claim 1 of the ‘751 patent does not claim a result, but instead specific

technology using specific and non-conventional processes and machines, including:

       1. A communication apparatus configured to transmit data to an apparatus, the

       communication apparatus comprising:

       [1a] a hardware storage medium configured to store management information of

       data to be transferred to the apparatus;

       [1b] a communicator configured to communicate data with the apparatus; a

       detector configured to detect whether the communication apparatus and the

       apparatus are connected;

       [1b] an editor configured to select certain data to be transferred and to edit the

       management information based on the selection without regard to the connection

       of the communication apparatus and the apparatus;

       [1c] and a controller configured to control transfer of the selected data stored in

       the communication apparatus to the apparatus via the communicator based on the

       management information edited by the editor when the detector detects that the

       communication apparatus and the apparatus are connected,

       [1d] wherein the controller is configured to



2 The ‘675 patent is related to (and share substantially the same specification as) the ‘112,
‘614, and ‘238 patents. Accordingly, citations to the ‘675 patent is applicable to the ‘112,
‘614, and ‘238 patents, and vice versa.


                                             39
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 40 of 126



       [1e] compare the management information edited by the editor with management

       information of data stored in the apparatus,

       [1f] determine a size of the selected data in the communication apparatus, and

       [1g] transmit data in the communication apparatus based on result of the

       comparison and the determination.

       56.     Claim 1 is not representative of all claims of the ‘751 patent. For example,

dependent claims contain limitations not found in independent claims. For example, claim

3 recites “the controller is configured to control receiving of identification information of

the apparatus via the communicator and to judge whether the identification information of

the apparatus is predetermined identification information and to allow the transfer of data

when the identification information of the apparatus is the predetermined identification

information.” As another example, claim 4 recites “herein the editor is configured to edit

the management information of data to be transferred to the apparatus based on an input to

the identification information of data displayed in at least one of the first window and the

second window.” As another example, claim 6 recites “wherein the apparatus is portable

and the apparatus having a flash memory which stores the transferred data.” As another

example, claim 8 recites “wherein the controller is further configured to: determine that the

determined size of the selected data is greater than an available storage space on the

apparatus; and request the apparatus to delete data stored on the apparatus based upon the

determined size of the selected data and the available storage space on the apparatus.”

These and other limitations are inventive over the prior art and not well-understood,

routine, and conventional.




                                             40
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 41 of 126



        57.        In a patent filed by Western Digital in 2004, it admitted there was still a

technical “need for a system that allows quick and easy communication …that allows

collaborative use of remote devices by multiple users…” U.S. Patent No. 7,546,353

(emphasis added). That was because, even in 2004, it was “not uncommon [] to have

separate computing systems [which] requires that the common data all be kept current, i.e.,

with the latest version of each common file, as it is typical to update and edit files. This in

itself can be an enormously time consuming and tedious…” Id. (emphasis added). And

Western Digital even cited Data Scape’s patent, which it acknowledged was in the same

technical field.

        58.        Similarly, in a 2005-filed patent application that also cites Data Scape’s

earlier patents in the same technical field, Microsoft made clear that the selective transfer

of digital data between two devices was a technical problem one year later. U.S. Patent

Application No. 20060288036 (data transfer involved “a number of processes, such as

enumeration of content on each device … and efficient metadata retrieval based on user

queries. Thus, user experience could also be enhanced by providing optimization for

the transfer enumeration protocol between the two devices.”) (emphasis added)

(available at https://patents.google.com/patent/US20060288036?oq=20060288036).

        59.        And in 2006, this time in a patent application filed by Apple, Steve Jobs and

five Apple computer scientists represented to the USPTO that there was still “a continuing

need for improved techniques to transfer and synchronize media data on host computers

and/or media players.” U.S. Patent Application 20080086494 (emphasis added). And

Apple, too, cited Data Scape’s asserted patents, which, again, were acknowledged to be in




                                                41
      Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 42 of 126



the           same         technical         field.        Id          (available         at

https://patents.google.com/patent/US20080086494A1/en?oq=20080086494).

        60.     The statements in these later-filed patent applications confirm that Data

Scape’s patent at issue here are directed to technical solutions to technical problems, and

improves computer functionalities. The statements in these later-filed patent applications

also confirm that the limitations recited in Data Scape’s patent at issue here are not well-

understood, routine, or conventional, and that the claims are not directed to other ideas

“identified by the courts as abstract ideas,” that recently have been synthesized into three

groups: “(a) mathematical concepts”; “(b) methods of organizing human activity”; or “(c)

mental processes.” 84 Fed. Reg. 50 (Jan. 7, 2019) (2019 PTO §101 Guidance, citing and

surveying post-Alice decisions).

        61.     Defendant has offered for sale, sold and/or imported into the United States

products and services that infringe the ’751 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., iHeartRadio and all versions and variations thereof

since the issuance of the ’751 Patent (“Accused Instrumentalities”).

        62.     Defendant has directly infringed and continues to infringe the ’751 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Defendant uses the Accused Instrumentalities for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to its customers.




                                            42
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 43 of 126



       63.     For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’751 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

       64.     The Accused instrumentalities include “[a] communication apparatus

configured to transmit data to an apparatus.” For example, the Accused Instrumentalities

communicate musical content from live radio stations, custom artist stations and podcasts

via iHeartRadio application available on mobile phones, tables, and other connected

devices. See, e.g., https://www.iheartmedia.com/iheartmedia/iheartradio (“iHeartRadio

connects fans to their favorite music, radio and personalities through thousands of live

radio stations from across the country, millions of custom artist stations and podcasts from

radio's biggest talents. Users have access to a catalog of millions of songs to create their

custom stations, playing tracks from their favorite artists and similar artists, commercial

free. HeartRadio is available online, on mobile phones and tablets, in cars and on connected

devices including Xbox, PlayStation and smart TVs.”). The Accused Instrumentalities

include user devices such as smartphones, tables, or other connected devices.




See https://www.iheart.com. As another example, the Accused Instrumentalities utilize

Realm Mobile Database to “achieve offline mode….” See

https://tech.iheart.com/performance-comparison-of-realm-and-sqlite-on-ios-


                                            43
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 44 of 126



6df1d51e6a07 (“We’ve been using Realm Mobile Database for a while to achieve offline

mode, which is a core feature of our brand new All Access subscription.”). As such, the

Accused Instrumentalities include the Realm Object Server that automatically transmits

data to Realm Database running on user devices. See https://docs.realm.io/server/what-

is-realm-platform




          65.      The Accused instrumentalities include a communication apparatus

comprising “a hardware storage medium configured to store management information of

data to be transferred to the apparatus.” For example, the Accused Instrumentalities

include         Realm   Object   Server,   which   includes   an   object    store.   See

https://tech.iheart.com/performance-comparison-of-realm-and-sqlite-on-ios-

6df1d51e6a07 (“We’ve been using Realm Mobile Database for a while to achieve offline

mode, which is a core feature of our brand new All Access subscription.”). See

https://docs.realm.io/server/what-is-realm-platform




                                             44
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 45 of 126




See Build Better Apps, Faster with Real. An Overview of the Real Platform at page 9. The

Object Store “is a common set of APls that enables cross-platform compatible data

storage.” See Build Better Apps, Faster with Real. An Overview of the Real Platform at

page 9. More specifically, in Realm Object Server “[A]ll data represented on the client

devices is mirrored on the server in the exact same live object format.” See Build Better

Apps, Faster with Real. An Overview of the Real Platform at page 9. As another example,

the Accused Instrumentalities store user’s playlists and tracks.




                                             45
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 46 of 126




See https://tech.iheart.com/using-realm-with-swift-and-codable-10a825042e63.

       66.     The Accused instrumentalities include a communication apparatus

comprising “a communicator configured to communicate data with the apparatus.” For

example, the Accused Instrumentalities includes Realm Object Server, which is configured

to communicate with iOS or Android devices. See https://tech.iheart.com/performance-

comparison-of-realm-and-sqlite-on-ios-6df1d51e6a07 (“We’ve been using Realm Mobile

Database for a while to achieve offline mode, which is a core feature of our brand new All

Access subscription.”). See https://docs.realm.io/server/what-is-realm-platform.




                                           46
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 47 of 126




See Build Better Apps, Faster with Real. An Overview of the Real Platform at page 9. In

particular, the Accused Instrumentalities include the Realm platform, which “automatically

syncs data across devices. See Build Better Apps, Faster with Real. An Overview of the

Real Platform at page 15. That is “if a user inputs or changes data in an iPhone app, that

data is synced in realtime with your entire install base of apps, whether they be iOS or

Android. Data is also synced with the Realm Object Server on the back-end, which runs

your business logic and processes. See Build Better Apps, Faster with Real. An Overview

of the Real Platform at page 15. Furthermore, the Realm platform is “designed to serve

10,000 concurrent connections from a single CPU server with 16GBs of RAM.” See

https://docs.realm.io/server/manage/hardware-requirements-and-scaling#dependencies.

       67.     The Accused instrumentalities include a communication apparatus

comprising “a detector configured to detect whether the communication apparatus and the

apparatus are connected.” For example, the Accused instrumentalities include a network

interface configured to detect whether Internet connection is unavailable.




                                            47
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 48 of 126




See iHeartRadio Application.

As another example, the Accused Instrumentalities include Realm Object Server. See

https://tech.iheart.com/performance-comparison-of-realm-and-sqlite-on-ios-

6df1d51e6a07 (“We’ve been using Realm Mobile Database for a while to achieve offline

mode, which is a core feature of our brand new All Access subscription.”). As such, when

Realm client synchronizes, “it will establish a network connection with the server in the

background.”             See       https://docs.realm.io/sync/using-synced-realms/syncing-

data#monitoring-sync-progress. Moreover, when the network connection is available,

clients reconnect to synchronize changes. See https://realm.io/solutions/offline-first/. (e.g.,

“The underlying Realm synchronization services run in the background and even restarts

and restores synchronization in the event of a lost network connection.” “When an app

reconnects to the network, changes saved locally are synced back to the server. Conflicts

that arise are handled automatically with predictable rules for consistent user

experiences.”).



                                              48
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 49 of 126



       68.     The Accused instrumentalities include a communication apparatus

comprising “an editor configured to select certain data to be transferred and to edit the

management information based on the selection without regard to the connection of the

communication apparatus and the apparatus.” For example, the Accused Instrumentalities

provide a mechanize for editing the user’s playlist via the web application without regard

to the internet connection of the user’s iOS or Android devices.




See iHeartRadio Application.




                                            49
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 50 of 126




See iHeartRadio Application.

       69.     The Accused instrumentalities include a communication apparatus

comprising “a controller configured to control transfer of the selected data stored in the

communication apparatus to the apparatus via the communicator based on the management

information edited by the editor when the detector detects that the communication

apparatus and the apparatus are connected.” For instance, the Accused Instrumentalities

include Realm Platform, which uses subscriptions to push changes to all subscribing

clients. See https://docs.realm.io/server/what-is-realm-platform. (e.g., “When data changes

occur the server will reevaluate existing subscriptions and push the changes to all

subscribing clients.”). See https://tech.iheart.com/performance-comparison-of-realm-and-

sqlite-on-ios-6df1d51e6a07 (“We’ve been using Realm Mobile Database for a while to

achieve offline mode, which is a core feature of our brand new All Access subscription.”).

As another example, when iHeartRadio’s web application makes edits to the user’s playlist

while the user’s iOS or Android device is offline, the playlist edits are automatically

transferred to the user’s iOS or Android device.


                                            50
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 51 of 126




See iHeartRadio Application.




See iHeartRadio Application.




                                  51
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 52 of 126




See iHeartRadio Application. (emphasis added).

       70.    The Accused instrumentalities include a communication apparatus

comprising a controller configured to “compare the management information edited by the

editor with management information of data stored in the apparatus.” For instance, if a

playlist is edited in iHeartRadio web application to add a new song, iHeartRadio

application running on the mobile device will compare songs in the web and mobile

applications and only synchronize the newly added song.




                                          52
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 53 of 126




See iHeartRadio Application.




See iHeartRadio Application.



                                  53
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 54 of 126




See iHeartRadio Application. (emphasis added).

        71.   The Accused instrumentalities include a communication apparatus

comprising a controller configured to “determine a size of the selected data in the

communication apparatus.” For example, the Accused Instrumentalities determine the size

of the music file by comparing it to the maximum allowed size. (e.g., if

(REALM_UNLIKELY(value.size() > ArrayBlob::max_binary_size)).




https://github.com/realm/realm-

core/blob/dc4f9e90cd0f303c814ec44a0fb8f0d2e432a5aa/src/realm/table.cpp#L3409-

L3415


                                          54
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 55 of 126



       72.     The Accused instrumentalities include a communication apparatus

comprising a controller configured to “transmit data in the communication apparatus based

on result of the comparison and the determination.”            For example, the Accused

Instrumentalities include Realm Platform, which uses subscriptions to push changes to all

subscribing clients. See https://docs.realm.io/server/what-is-realm-platform. (e.g., “When

data changes occur the server will reevaluate existing subscriptions and push the changes

to all subscribing clients.”).    See https://tech.iheart.com/performance-comparison-of-

realm-and-sqlite-on-ios-6df1d51e6a07 (“We’ve been using Realm Mobile Database for a

while to achieve offline mode, which is a core feature of our brand new All Access

subscription.”). As another example, when iHeartRadio’s web application makes edits to

the user’s playlist while the user’s iOS or Android device is offline, the playlist edits are

automatically transmitted to the user’s iOS or Android device.




See iHeartRadio Application.




                                             55
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 56 of 126




See iHeartRadio Application.




                                  56
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 57 of 126




See iHeartRadio Application. (emphasis added).

       73.     Defendant has had knowledge of the ’751 Patent and its infringement since

at least the filing of the original Complaint in this action, or shortly thereafter, including

by way of this lawsuit. By the time of trial, Defendant will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ’751 Patent.

       74.     Defendant’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce users

of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way to infringe the claims of the ’751 Patent. Use of the Accused




                                             57
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 58 of 126



Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’751 Patent.

       75.     For example, Defendant explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of synchronizing settings

among multiple devices. Defendant also induces its customers to use the Accused

Instrumentalities to infringe other claims of the ’751 Patent. Defendant specifically

intended and was aware that the normal and customary use of the Accused Instrumentalities

on compatible systems would infringe the ’751 Patent. Defendant performed the acts that

constitute induced infringement, and would induce actual infringement, with the

knowledge of the ’751 Patent and with the knowledge, or willful blindness to the

probability, that the induced acts would constitute infringement. On information and

belief, Defendant engaged in such inducement to promote the sales of the Accused

Instrumentalities, e.g., through its user manuals, product support, marketing materials,

demonstrations, installation support, and training materials to actively induce the users of

the accused products to infringe the ’751 Patent. Accordingly, Defendant has induced and

continues to induce end users of the accused products to use the accused products in their

ordinary and customary way with compatible systems to make and/or use systems

infringing the ’751 Patent, knowing that such use of the Accused Instrumentalities with

compatible systems will result in infringement of the ’ 751 Patent. Accordingly, Defendant

has been (since at least as of filing of the original complaint), and currently is, inducing

infringement of the ’751 Patent, in violation of 35 U.S.C. § 271(b).

       76.     For similar reasons, Defendant also infringes the ’751 Patent by supplying

or causing to be supplied in or from the United States all or a substantial portion of the




                                            58
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 59 of 126



components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such components

outside of the United States in a manner that would infringe the ’751 Patent if such

combination occurred within the United States. For example, Defendant supplies or causes

to be supplied in or from the United States all or a substantial portion of the hardware (e.g.,

separate iHeartRadio servers) and software (e.g., iHeartRadio application) components of

the Accused Instrumentalities in such a manner as to actively induce the combination of

such components (e.g., by instructing users to combine multiple iHeartRadio into an

infringing system) outside of the United States.

       77.     Defendant has also infringed, and continues to infringe, claims of the ’751

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’751 Patent, and constitute a material part of the invention. Defendant

knows the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’751Patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. For example, the ordinary way of

using the Accused Instrumentalities infringes the patent claims, and as such, is especially

adapted for use in infringement. Accordingly, Defendant has been, and currently is,

contributorily infringing the ’751 Patent, in violation of 35 U.S.C. § 271(c).

       78.     Defendant also indirectly infringes the ’751 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’ 751 Patent and are

not a staple article or commodity of commerce suitable for substantial non-infringing use,




                                              59
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 60 of 126



and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’751 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities are

designed to operate as the claimed system and apparatus, the Accused Instrumentalities

have no substantial non-infringing uses, and any other uses would be unusual, far-fetched,

illusory, impractical, occasional, aberrant, or experimental. For example, Defendant

supplies or causes to be supplied in or from the United States all or a substantial portion of

the hardware (e.g., separate iHeartRadio servers) and software (e.g., iHeartRadio

application) components that are especially made or especially adapted for use in the

Accused Instrumentalities, where such hardware and software components are not staple

articles or commodities of commerce suitable for substantial noninfringing use, knowing

that such components are so made or adapted and intending that such components are

combined outside of the United States, as evidenced by Defendant’s own actions or

instructions to users in, e.g., combining multiple iHeartRadio into infringing systems, and

enabling and configuring the infringing functionalities of the Accused Instrumentalities.

       79.     As a result of Defendant’s infringement of the ’751 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Defendant, together with interest and costs as fixed by the Court.




                                             60
     Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 61 of 126



                                        COUNT III

                 INFRINGEMENT OF U.S. PATENT NO. 9,380,112

        80.    Data Scape is the owner by assignment of United States Patent No.

9,380,112 (“the ’112 Patent”) entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’112 Patent was duly and legally issued

by the United States Patent and Trademark Office on June 28, 2016. A true and correct

copy of the ’112 Patent is included as Exhibit C.

        81.    In their most basic form, and ignoring many claim limitations, the claims of

the ‘112 Patent are directed to a data synchronization apparatus configured to recognize an

identifier of a portable device and a list of digital musical content stored therein, and

selectively transfer only edited portions of the musical content to the portable device and

assure the content is played back as a collection. The claims are not directed to abstract

ideas. The claims provide technical solutions to technical problems, and, thus, are patent-

eligible.

        82.    As the ‘112 Patent states, the inventor, Akihiro Morohashi, working at Sony

Corporation, aimed to solve the problems skilled artisans in 1999 faced trying to selectively

transfer data between two electronic apparatuses. E.g., ’112 Patent, Col 2:16-54. For

example, many used optical disks to accomplish this process, but that was “cumbersome”

and did not enable easy or random selection of files to transfer. Id. at 2:25-37. And when

others burned digital files into hard disk drives or semiconductor memory, those systems

still required a large amount of time to selectively transfer certain digital data between

electronic apparatuses. Id. And in any case, there was no reasonable way to selectively

synchronize select digital content data between the apparatuses. Id. These problems were




                                             61
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 62 of 126



specific to the technological process of selective digital-data transfer between electronic

apparatuses. Id. at 1:42-2:37. And with over 28 columns of text and 13 figures, including

Figure 2 below, the inventor taught various technical solutions involving an

unconventional server with a controller configured with circuitry to compare certain digital

management information:




       83.     Enabled by these teachings, the patents recite in their claims various

technical solutions to the existing technological problems and shortcomings. For example,

various claims require the then-unconventional system of electronic components

configured to use a digital “identifier” to compare, edit and selectively transfer separate

lists of digital musical content data between two apparatuses. See, e.g., ’112 Patent, Claim

1 (“[a] communication apparatus configured to transfer data to a portable apparatus . . .

comprising … [b] a memory configured to store a first list of musical content data; . . . [c]

circuitry configured to …[i] edit the first list of musical content data . . . [ii] compare the

edited first list of musical content data a list of musical content data stored in the portable

apparatus; [iii] control transfer of selected musical content data stored in the

communication apparatus to the portable apparatus . . . based on the result of the

comparison . . .; and [iv] control playback of musical content data based on the edited first

list of musical content data so that . . . [the] musical content data is played back as a

collection, the edited first list of musical content data being associated with an identifier

stored in the communication apparatus that uniquely identifies the portable apparatus.”).


                                              62
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 63 of 126



       84.     As such, the claims of the ‘112 patent generally relate, in their most basic

form, and ignoring many claim limitations, to the concept of data synchronization as

understood     by    a    person    of    ordinary     skill   in   the    art.   See,     e.g.,

https://www.techopedia.com/definition/1006/data-synchronization                          (“Data

synchronization is the process of maintaining the consistency and uniformity of data

instances across all consuming applications and storing devices. It ensures that the same

copy or version of data is used in all devices - from source to destination.”);

https://www.pcmag.com/encyclopedia/term/40854/data-synchronization (“Keeping data

in two or more electronic devices up-to-date so that each repository contains the identical

information. Data in handheld devices and laptops often require synchronization with the

data in a desktop machine or server.”); https://en.wikipedia.org/wiki/Data_synchronization

(“Data synchronization is the process of establishing consistency among data from a source

to a target data storage and vice versa and the continuous harmonization of the data over

time.”).

       85.     The ‘112 patent and its file history make clear that each included

independent-claim limitations were not in the prior art, let alone well-understood, routine,

and conventional. This includes the claimed communication apparatus configured to

transfer data to a portable apparatus comprising (1) a memory configured to store a first

list of musical content data and (2) circuitry configured to (a) edit the first list of musical

content data, (b) compare the edited first list of musical content data a list of musical

content data stored in the portable apparatus, (c) control transfer of selected musical

content data stored in the communication apparatus to the portable apparatus based on the

result of the comparison, and (d) control playback of musical content data based on the




                                              63
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 64 of 126



edited first list of musical content data so that the musical content data is played back as a

collection, the edited first list of musical content data being associated with an identifier

stored in the communication apparatus that uniquely identifies the portable apparatus. And

the dependent claims also include limitations that were not in the prior art, let alone well-

understood, routine, and conventional. See, e.g., limitations of claims 2, 3, 4, 5, 6, 7, and 8

of the ’112 patent.

       86.     For instance, claim 1 of the ‘112 patent recites:

               1. A communication apparatus configured to transfer data to a portable

               apparatus, the communication apparatus comprising:

               a memory configured to store a first list of musical content data;

               a data interface configured to detect a connection between the

               communication apparatus and the portable apparatus; and

               circuitry configured to

               edit the first list of musical content data based on input from a user without

               regard to the connection of the communication apparatus and the portable

               apparatus,

               compare the edited first list of musical content data with a list of musical

               content data stored in the portable apparatus,

               control transfer of selected musical content data stored in the

               communication apparatus to the portable apparatus via the data

               interface based on a result of the comparison after the connection of the

               communication apparatus and the portable apparatus is detected, and




                                              64
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 65 of 126



               control playback of musical content data based on the edited first list

               of musical content data so that the musical content data referenced in

               the edited first list of musical content data is played back as a collection,

               the edited first list of musical content data being associated with an

               identifier stored in the communication apparatus that uniquely

               identifies the portable apparatus.

       87.     The limitations highlighted above in combination (e.g., “control playback

of musical content data based on the edited first list of musical content data so that the

musical content data referenced in the edited first list of musical content data is played back

as a collection, the edited first list of musical content data being associated with an

identifier stored in the communication apparatus that uniquely identifies the portable

apparatus.”) are not found in the claims of the ‘675 patent or the other asserted patents.

       88.     Further, the file history confirms that these limitations were inventive over

prior art and not well-understood, routine, and conventional. Specifically, after these

limitations were added to the claims of the ‘581 Patent, the patent claims were allowed by

the Examiner. See ‘112 File History, Feb. 26, 2016.

       89.     Likewise, the specification teaches that controlling transfer and playback of

musical content data based on comparison of edited list was inventive over the prior art,

and not well-understood, routine, and conventional. E.g., ‘675 patent at 5:14-6:9, 7:9-8:32,

11:11-12:4, 13:59-15:6, 19:57-22:7, 22:8-67.3




3 The ‘675 patent is related to (and share substantially the same specification as) the ‘112,
‘614, and ‘614 patents. Accordingly, citations to the ‘675 patent is applicable to the ‘112,
‘614, and ‘614 patents, and vice versa.


                                              65
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 66 of 126



       90.    Claim 1 of the ‘112 patent does not claim a result, but instead specific

technology using specific and non-conventional processes and machines, including:

              1. A communication apparatus configured to transfer data to a portable

              apparatus, the communication apparatus comprising:

              a memory configured to store a first list of musical content data;

              a data interface configured to detect a connection between the

              communication apparatus and the portable apparatus; and

              circuitry configured to

              edit the first list of musical content data based on input from a user without

              regard to the connection of the communication apparatus and the

              portable apparatus,

              compare the edited first list of musical content data with a list of musical

              content data stored in the portable apparatus,

              control transfer of selected musical content data stored in the

              communication apparatus to the portable apparatus via the data

              interface based on a result of the comparison after the connection of the

              communication apparatus and the portable apparatus is detected, and

              control playback of musical content data based on the edited first list of

              musical content data so that the musical content data referenced in the edited

              first list of musical content data is played back as a collection, the edited

              first list of musical content data being associated with an identifier stored in

              the communication apparatus that uniquely identifies the portable

              apparatus.




                                            66
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 67 of 126



       91.     Claim 1 is not representative of all claims of the ‘112 patent. For example,

dependent claims contain limitations not found in independent claims. For example, claim

2 recites “the circuitry is further configured to wait before transferring the selected musical

content data until after a judgment has been made that an identifier of the portable apparatus

corresponds to the identifier that is (a) stored in the communication apparatus and (b)

associated with the edited first list of musical content data.” As another example, claim 5

recites “the selected musical content data transferred to the portable apparatus are

compressed data in AAC (Advanced Audio Codec) format.” As another example, claim 6

recites “the circuitry is further configured to: process a Table of Contents (TOC) from a

Compact Disc (CD), send information associated with the TOC to an external server, and

receive information associated with the CD from the external server.” As another example,

claim 7 recites “the circuitry is further configured to: receive an identifier of the portable

apparatus via the data interface, judge whether the identifier of the portable apparatus

corresponds to the identifier stored in the communication apparatus that uniquely identifies

the portable apparatus, and allow the transfer of the selected musical content data when the

identifier of the portable apparatus corresponds to the identifier stored in the

communication apparatus.” These and other limitations are inventive over the prior art and

not well-understood, routine, and conventional.

       92.     In a patent filed by Western Digital in 2004, it admitted there was still a

technical “need for a system that allows quick and easy communication …that allows

collaborative use of remote devices by multiple users…” U.S. Patent No. 7,546,353

(emphasis added). That was because, even in 2004, it was “not uncommon [] to have

separate computing systems [which] requires that the common data all be kept current, i.e.,




                                              67
      Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 68 of 126



with the latest version of each common file, as it is typical to update and edit files. This in

itself can be an enormously time consuming and tedious…” Id. (emphasis added). And

Western Digital even cited Data Scape’s patent, which it acknowledged was in the same

technical field.

        93.        Similarly, in a 2005-filed patent application that also cites Data Scape’s

earlier patents in the same technical field, Microsoft made clear that the selective transfer

of digital data between two devices was a technical problem one year later. U.S. Patent

Application No. 20060288036 (data transfer involved “a number of processes, such as

enumeration of content on each device … and efficient metadata retrieval based on user

queries. Thus, user experience could also be enhanced by providing optimization for

the transfer enumeration protocol between the two devices.”) (emphasis added)

(available at https://patents.google.com/patent/US20060288036?oq=20060288036).

        94.        And in 2006, this time in a patent application filed by Apple, Steve Jobs and

five Apple computer scientists represented to the USPTO that there was still “a continuing

need for improved techniques to transfer and synchronize media data on host computers

and/or media players.” U.S. Patent Application 20080086494 (emphasis added). And

Apple, too, cited Data Scape’s asserted patents, which, again, were acknowledged to be in

the           same            technical          field.        Id         (available          at

https://patents.google.com/patent/US20080086494A1/en?oq=20080086494).

        95.        The statements in these later-filed patent applications confirm that Data

Scape’s patent at issue here are directed to technical solutions to technical problems, and

improves computer functionalities. The statements in these later-filed patent applications

also confirm that the limitations recited in Data Scape’s patent at issue here are not well-




                                                68
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 69 of 126



understood, routine, or conventional, and that the claims are not directed to other ideas

“identified by the courts as abstract ideas,” that recently have been synthesized into three

groups: “(a) mathematical concepts”; “(b) methods of organizing human activity”; or “(c)

mental processes.” 84 Fed. Reg. 50 (Jan. 7, 2019) (2019 PTO §101 Guidance, citing and

surveying post-Alice decisions).

       96.     Defendant has offered for sale, sold and/or imported into the United States

products and services that infringe the ’112 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., iHeartRadio and all versions and variations thereof

since the issuance of the ’112 Patent (“Accused Instrumentalities”).

       97.     Defendant has directly infringed and continues to infringe the ’112 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Defendant uses the Accused Instrumentalities for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to its customers.

       98.     For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’112 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

       99.     The Accused instrumentalities include “a communication apparatus

configured to transfer data to a portable apparatus.”         For example, the Accused

Instrumentalities communicate musical content from live radio stations, custom artist

stations and podcasts to mobile phones, tables, and other connected devices. See, e.g.,




                                            69
      Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 70 of 126



https://www.iheartmedia.com/iheartmedia/iheartradio        (“iHeartRadio connects fans to

their favorite music, radio and personalities through thousands of live radio stations from

across the country, millions of custom artist stations and podcasts from radio's biggest

talents. Users have access to a catalog of millions of songs to create their custom stations,

playing tracks from their favorite artists and similar artists, commercial free. HeartRadio is

available online, on mobile phones and tablets, in cars and on connected devices including

Xbox, PlayStation and smart TVs.”). The Accused Instrumentalities include user devices

such as smartphones, tables, or other connected devices.




See https://www.iheart.com.

        100.    The Accused instrumentalities include “the communication apparatus

comprising: a memory configured to store a first list of musical content data.” For example,

the Accused Instrumentalities include Realm Object Server, which includes an object store.

See            https://tech.iheart.com/performance-comparison-of-realm-and-sqlite-on-ios-

6df1d51e6a07 (“We’ve been using Realm Mobile Database for a while to achieve offline

mode, which is a core feature of our brand new All Access subscription.”).                See

https://docs.realm.io/server/what-is-realm-platform




                                             70
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 71 of 126




See Build Better Apps, Faster with Real. An Overview of the Real Platform at page 9. The

Object Store “is a common set of APls that enables cross-platform compatible data

storage.” See Build Better Apps, Faster with Real. An Overview of the Real Platform at

page 9. More specifically, in Realm Object Server “[A]ll data represented on the client

devices is mirrored on the server in the exact same live object format.” See Build Better

Apps, Faster with Real. An Overview of the Real Platform at page 9. As another example,

the Accused Instrumentalities store user’s playlists and tracks.




                                             71
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 72 of 126




See https://tech.iheart.com/using-realm-with-swift-and-codable-10a825042e63.

       101.    The Accused instrumentalities include “a data interface configured to detect

a connection between the communication apparatus and the portable apparatus.” For

example, the Accused instrumentalities include a network interface configured to detect

whether Internet connection is unavailable.




See iHeartRadio Application.




                                              72
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 73 of 126



As another example, the Accused Instrumentalities include Realm Object Server. See

https://tech.iheart.com/performance-comparison-of-realm-and-sqlite-on-ios-

6df1d51e6a07 (“We’ve been using Realm Mobile Database for a while to achieve offline

mode, which is a core feature of our brand new All Access subscription.”). As such, when

Realm client synchronizes, “it will establish a network connection with the server in the

background.”               See       https://docs.realm.io/sync/using-synced-realms/syncing-

data#monitoring-sync-progress. Moreover, when the network connection is available,

clients reconnect to synchronize changes. See https://realm.io/solutions/offline-first/. (e.g.,

“The underlying Realm synchronization services run in the background and even restarts

and restores synchronization in the event of a lost network connection.” “When an app

reconnects to the network, changes saved locally are synced back to the server. Conflicts

that arise are handled automatically with predictable rules for consistent user

experiences.”).

       102.       The Accused instrumentalities include “circuitry configured to edit the first

list of musical content data based on input from a user without regard to the connection of

the communication apparatus and the portable apparatus.” For example, the Accused

Instrumentalities provide a mechanize for editing the user’s playlist via the web application

without regard to the internet connection of the user’s iOS or Android devices.




                                               73
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 74 of 126




See iHeartRadio Application.

       103.    The Accused instrumentalities include circuitry configured to “compare the

edited first list of musical content data with a list of musical content data stored in the

portable apparatus.” For example, the Accused Instrumentalities provide a mechanism to

synchronize user playlists across all devices. In particular, the Accused Instrumentalities

utilize Realm Platform, which uses subscriptions to compare and synchronize changes to

all subscribing clients.   See https://docs.realm.io/server/what-is-realm-platform. (e.g.,

“Instead, the client application must choose, or subscribe to, which subset of data in the

corresponding Realm on the server it wants to synchronize. Subscribing to data is easy, as

it utilizes Realm's query system. Applications can create any number of data queries, which

will be transmitted to the server and evaluated. The query results will then be synced to the

application. The underlying sync protocol ensures that if an object matches several queries

an application has subscribed to, the server will only send that object once. Subscriptions

are automatically persisted and maintained by the server. When data changes occur the



                                             74
     Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 75 of 126



server will reevaluate existing subscriptions and push the changes to all subscribing

clients.”).   See https://tech.iheart.com/performance-comparison-of-realm-and-sqlite-on-

ios-6df1d51e6a07 (“We’ve been using Realm Mobile Database for a while to achieve

offline mode, which is a core feature of our brand new All Access subscription.”). As

another example, when iHeartRadio’s web application makes edits to the user’s playlist

while the user’s iOS or Android device is offline, the playlist edits are compared and synced

automatically once the user’s iOS or Android device is online.




See iHeartRadio Application.




                                             75
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 76 of 126




See iHeartRadio Application.




See iHeartRadio Application.


                                  76
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 77 of 126



        104.    The Accused instrumentalities include circuitry configured to “control

transfer of selected musical content data stored in the communication apparatus to the

portable apparatus via the data interface based on a result of the comparison after the

connection of the communication apparatus and the portable apparatus is detected.” The

Accused Instrumentalities include Realm Platform, which uses subscriptions to push

changes to all subscribing clients. See https://docs.realm.io/server/what-is-realm-platform.

(e.g., “When data changes occur the server will reevaluate existing subscriptions and push

the changes to all subscribing clients.”).          See https://tech.iheart.com/performance-

comparison-of-realm-and-sqlite-on-ios-6df1d51e6a07 (“We’ve been using Realm Mobile

Database for a while to achieve offline mode, which is a core feature of our brand new All

Access subscription.”). As another example, when iHeartRadio’s web application makes

edits to the user’s playlist while the user’s iOS or Android device is offline, the playlist edits

are automatically transmitted once the user’s iOS or Android device is online.




See iHeartRadio Application.




                                               77
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 78 of 126




See iHeartRadio Application.




                                  78
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 79 of 126




See iHeartRadio Application. (emphasis added).

       105.    The Accused instrumentalities include circuitry configured to “control

playback of musical content data based on the edited first list of musical content data so

that the musical content data referenced in the edited first list of musical content data is

played back as a collection.” For example, the Accused instrumentalities control playback

of songs included in the user’s edited playlist.




                                             79
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 80 of 126




See iHeartRadio Application.

        106.    In the Accused instrumentalities “the edited first list of musical content data

being associated with an identifier stored in the communication apparatus that uniquely

identifies the portable apparatus.” For example, the Accused instrumentalities use users’

email address or Facebook/Google credentials to access their iHeartRadio account, which

stores users’ playlist.




                                              80
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 81 of 126




See https://help.iheart.com/hc/en-us/articles/228919147-Logging-in-with-Facebook




See https://www.iheart.com/ and iHeartRadio Application.




                                         81
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 82 of 126



       107.    Defendant has had knowledge of the ’112 Patent and its infringement since

at least the filing of this Complaint, or shortly thereafter, including by way of this lawsuit.

By the time of trial, Defendant will have known and intended (since receiving such notice)

that its continued actions would actively induce and contribute to the infringement of the

claims of the ’112 Patent.

       108.    Defendant’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce users

of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way to infringe the claims of the ’112 Patent. Use of the Accused

Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’112 Patent.

       109.    For example, Defendant explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of synchronizing settings

among multiple devices. Defendant also induces its customers to use the Accused

Instrumentalities to infringe other claims of the ’112 Patent. Defendant specifically

intended and was aware that the normal and customary use of the Accused Instrumentalities

on compatible systems would infringe the ’112 Patent. Defendant performed the acts that

constitute induced infringement, and would induce actual infringement, with the

knowledge of the ’112 Patent and with the knowledge, or willful blindness to the

probability, that the induced acts would constitute infringement. On information and

belief, Defendant engaged in such inducement to promote the sales of the Accused

Instrumentalities, e.g., through its user manuals, product support, marketing materials,

demonstrations, installation support, and training materials to actively induce the users of




                                              82
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 83 of 126



the accused products to infringe the ’112 Patent. Accordingly, Defendant has induced and

continues to induce end users of the accused products to use the accused products in their

ordinary and customary way with compatible systems to make and/or use systems

infringing the ’112 Patent, knowing that such use of the Accused Instrumentalities with

compatible systems will result in infringement of the ’112 Patent. Accordingly, Defendant

has been (since at least as of filing of the original complaint), and currently is, inducing

infringement of the ’112 Patent, in violation of 35 U.S.C. § 271(b).

       110.    For similar reasons, Defendant also infringes the ’112 Patent by supplying

or causing to be supplied in or from the United States all or a substantial portion of the

components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such components

outside of the United States in a manner that would infringe the ’112 Patent if such

combination occurred within the United States. For example, Defendant supplies or causes

to be supplied in or from the United States all or a substantial portion of the hardware (e.g.,

separate iHeartRadio backend servers) and software (e.g., iHeartRadio Application)

components of the Accused Instrumentalities in such a manner as to actively induce the

combination of such components (e.g., by instructing users to combine iHeartRadio servers

and into an infringing system) outside of the United States

       111.    Defendant has also infringed, and continues to infringe, claims of the ’112

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’112 Patent, and constitute a material part of the invention. Defendant

knows the components in the Accused Instrumentalities to be especially made or especially




                                              83
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 84 of 126



adapted for use in infringement of the ’112 Patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. For example, the ordinary way of

using the Accused Instrumentalities infringes the patent claims, and as such, is especially

adapted for use in infringement. Accordingly, Defendant has been, and currently is,

contributorily infringing the ’112 Patent, in violation of 35 U.S.C. § 271(c).

       112.    Defendant also indirectly infringes the ’112 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’112 Patent and are

not a staple article or commodity of commerce suitable for substantial non-infringing use,

and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’112 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities are

designed to operate as the claimed system and apparatus, the Accused Instrumentalities

have no substantial non-infringing uses, and any other uses would be unusual, far-fetched,

illusory, impractical, occasional, aberrant, or experimental. For example, Defendant

supplies or causes to be supplied in or from the United States all or a substantial portion of

the hardware (e.g., separate iHeartRadio servers) and software (e.g., iHeartRadio

Application) components that are especially made or especially adapted for use in the

Accused Instrumentalities, where such hardware and software components are not staple

articles or commodities of commerce suitable for substantial noninfringing use, knowing

that such components are so made or adapted and intending that such components are

combined outside of the United States, as evidenced by Defendant’s own actions or




                                             84
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 85 of 126



instructions to users in, e.g., combining multiple iHeartMedia servers into infringing

systems, and enabling and configuring the infringing functionalities of the Accused

Instrumentalities.

       113.    As a result of Defendant’s infringement of the ’112 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Defendant, together with interest and costs as fixed by the Court.

                                        COUNT IV

                  INFRINGEMENT OF U.S. PATENT NO. 9,712,614

       114.    Data Scape is the owner by assignment of United States Patent No.

9,712,614 (“the ’614 Patent”) entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’614 Patent was duly and legally issued

by the United States Patent and Trademark Office on July 18, 2017. A true and correct

copy of the ’614 Patent is included as Exhibit D.

       115.    In their most basic form, and ignoring many claim limitations, the claims of

the ‘614 Patent are directed to a data synchronization apparatus configured to recognize

an identifier of a portable device and a list of digital musical content stored therein, and

selectively transfer to the portable device only musical content found in the communication

apparatus and not in the portable device and assure the content is played back as a collection.

The claims are not directed to abstract ideas. The claims provide technical solutions to

technical problems, and, thus, are patent-eligible.




                                             85
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 86 of 126



       116.    As the ‘614 Patent states, the inventor, Akihiro Morohashi, working at Sony

Corporation, aimed to solve the problems skilled artisans in 1999 faced trying to selectively

transfer data between two electronic apparatuses. E.g., ’614 Patent, Col 2:16-54. For

example, many used optical disks to accomplish this process, but that was “cumbersome”

and did not enable easy or random selection of files to transfer. Id. at 25-37. And when

others burned digital files into hard disk drives or semiconductor memory, those systems

still required a large amount of time to selectively transfer certain digital data between

electronic apparatuses. Id. And in any case, there was no reasonable way to selectively

synchronize select digital content data between the apparatuses. Id. These problems were

specific to the technological process of selective digital-data transfer between electronic

apparatuses. Id. at 1:42-2:37. And with over 28 columns of text and 13 figures, including

Figure 2 below, the inventor taught various technical solutions involving an

unconventional server with a controller configured with circuitry to compare certain digital

management information:




       117.    Enabled by these teachings, the patent recites in its claims various technical

solutions to the existing technological problems and shortcomings. For example, various

claims require the then-unconventional system of electronic components configured to use

a digital “identifier” to compare, edit and selectively transfer separate lists of digital

musical content data between two apparatuses. See, e.g., ’614 Patent, Claim 1 (“[a]

communication apparatus comprising … [a] a memory configured to store musical content


                                             86
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 87 of 126



data and a plurality of lists associated with the musical content data; [b] a data interface

configured to interface with an external reproduction apparatus; [c] circuitry configured

to [i] control playback of musical content data based on a program list so that the musical

content data referenced in the program list is played back as collection, the program list

being associated with a predetermined identified; . . . [ii] accept edits to the program list;

[iii] determine whether an identifier received by the circuitry via the data interface is the

predetermined identifier; [iv] control transfer of the musical content data to the

predetermined external reproduction apparatus . . . based on the program list; [v] compare

the program list with a second list of musical content data stored in the predetermined

external reproduction apparatus; [vi] identify a piece of musical content data common to

the program list and the second list based on the result of the comparison; and [vi] control

transfer to the predetermined external reproduction apparatus of the musical content data . . .

such that transfer of the identified piece of musical content data common to the program

list and the second list is omitted”).

        118.    As such, the claims of the ‘614 patent generally relate, in their most basic

form, and ignoring many claim limitations, to the concept of data synchronization as

understood     by    a    person     of   ordinary    skill   in    the    art.   See,     e.g.,

https://www.techopedia.com/definition/1006/data-synchronization                          (“Data

synchronization is the process of maintaining the consistency and uniformity of data

instances across all consuming applications and storing devices. It ensures that the same

copy or version of data is used in all devices - from source to destination.”);

https://www.pcmag.com/encyclopedia/term/40854/data-synchronization (“Keeping data

in two or more electronic devices up-to-date so that each repository contains the identical




                                             87
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 88 of 126



information. Data in handheld devices and laptops often require synchronization with the

data in a desktop machine or server.”); https://en.wikipedia.org/wiki/Data_synchronization

(“Data synchronization is the process of establishing consistency among data from a source

to a target data storage and vice versa and the continuous harmonization of the data over

time.”).

       119.    The ‘614 patent and its file history make clear that each included

independent-claim limitations were not in the prior art, let alone well-understood, routine,

and conventional. This includes the communication apparatus comprising (1) a memory

configured to store musical content data and a plurality of lists associated with the musical

content data; (2) a data interface configured to interface with an external reproduction

apparatus; (3) circuitry configured to [i] control playback of musical content data based

on a program list so that the musical content data referenced in the program list is played

back as collection, the program list being associated with a predetermined identified; [ii]

accept edits to the program list; [iii] determine whether an identifier received by the

circuitry via the data interface is the predetermined identifier; [iv] control transfer of the

musical content data to the predetermined external reproduction apparatus based on the

program list; [v] compare the program list with a second list of musical content data stored

in the predetermined external reproduction apparatus; [vi] identify a piece of musical

content data common to the program list and the second list based on the result of the

comparison; and [vi] control transfer to the predetermined external reproduction apparatus

of the musical content data such that transfer of the identified piece of musical content data

common to the program list and the second list is omitted. And the dependent claims also




                                             88
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 89 of 126



include limitations that were not in the prior art, let alone well-understood, routine, and

conventional. See, e.g., limitations of 2, 3, 4, 5, 6, 7, 8. 9, 10, and 11 of the ’614 patent.

        120.    For example, claim 1 of the ‘614 patent recites:

                1. A communication apparatus comprising:

                a memory configured to store musical content data and a plurality of

                program lists associated with the musical content data; a

                data interface configured to interface with an external reproduction

                apparatus; and

                circuitry configured to

                control playback of musical content data based on a program list so

                that the musical content data referenced in the program list is played

                back as a collection, the program list being associated with a

                predetermined identifier uniquely identifying a predetermined

                external reproduction apparatus among a plurality of external

                reproduction apparatuses,

                control presentation of the program list to a user via a user interface,

                accept edits to the program list via the user interface,

                determine whether an identifier received by the circuitry via the data

                interface is the predetermined identifier,

                control transfer of the musical content data to the predetermined

                external reproduction apparatus via the data interface based on the

                program list when the received identifier is the predetermined




                                               89
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 90 of 126



               identifier without receiving information on selection of the musical

               content data from the predetermined external reproduction apparatus,

               compare the program list with a second list of musical content data stored

               in the predetermined external reproduction apparatus,

               identify a piece of musical content data common to the program list and the

               second list based on the result of the comparison, and

               control transfer to the predetermined external reproduction apparatus

               of the musical content data that is in the program list and is not in the

               second list of musical content data based on the result of the

               comparison such that transfer of the identified piece of musical content

               data common to the program list and the second list is omitted.

       121.    The limitations highlighted above, in combination, are not found in the

claims of the ‘675 patent or other asserted patents.

       122.    Further, the file history confirms that these limitations were inventive over

prior art and not well-understood, routine, and conventional. See ‘614 File History, Mar.

14, 2017, Notice of Allowance (“None of the prior art of record further teaches the

combined features of …”).

       123.    Likewise, the specification teaches that controlling the playback and

transfer of musical content data as claimed was inventive over the prior art, and not well-

understood, routine, and conventional. E.g., ‘675 patent at 5:14-6:9, 7:9-8:32, 11:11-12:4,

13:59-15:6, 19:57-22:7, 22:8-67.4



4 The ‘675 patent is related to (and share substantially the same specification as) the ‘112,
‘614, and ‘614 patents. Accordingly, citations to the ‘675 patent is applicable to the ‘112,
‘614, and ‘614 patents, and vice versa.


                                             90
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 91 of 126



       124.   Claim 1 of the ‘614 patent does not claim a result, but instead specific

technology using specific and non-conventional processes and machines, including:

              1. A communication apparatus comprising:

              a memory configured to store musical content data and a plurality of

              program lists associated with the musical content data; a

              data interface configured to interface with an external reproduction

              apparatus; and

              circuitry configured to

              control playback of musical content data based on a program list so that the

              musical content data referenced in the program list is played back as a

              collection, the program list being associated with a predetermined identifier

              uniquely identifying a predetermined external reproduction apparatus

              among a plurality of external reproduction apparatuses,

              control presentation of the program list to a user via a user interface,

              accept edits to the program list via the user interface,

              determine whether an identifier received by the circuitry via the data

              interface is the predetermined identifier,

              control transfer of the musical content data to the predetermined external

              reproduction apparatus via the data interface based on the program list

              when the received identifier is the predetermined identifier without

              receiving information on selection of the musical content data from the

              predetermined external reproduction apparatus,




                                            91
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 92 of 126



                compare the program list with a second list of musical content data stored

                in the predetermined external reproduction apparatus,

                identify a piece of musical content data common to the program list and the

                second list based on the result of the comparison, and

                control transfer to the predetermined external reproduction apparatus of

                the musical content data that is in the program list and is not in the second

                list of musical content data based on the result of the comparison such that

                transfer of the identified piece of musical content data common to the

                program list and the second list is omitted.

        125.    Claim 1 is not representative of all claims of the ‘614 patent. For example,

dependent claims contain limitations not found in independent claim 1. For example, claim

3 recites “the circuitry is further configured to control access to data via the Internet using

a unique key assigned to the user.” As another example, claim 4 recites “the circuitry is

further configured to edit the program list without regard to whether the communication

apparatus is connected to the predetermined external reproduction apparatus.” As another

example, claim 5 recites “the circuitry is further configured to judge whether or not the

predetermined external reproduction apparatus has been connected to the communication

apparatus; and start the transfer of the musical content data in case that it is judged that the

predetermined external reproduction apparatus has been connected to the communication

apparatus.” As another example, claim 11 recites “the circuitry is further configured to

prevent transfer of the musical content data to the predetermined external reproduction

apparatus via the data interface based on the program list when the received identifier is




                                              92
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 93 of 126



not the predetermined identifier.” These limitations and others are inventive over the prior

art and not well-understood, routine, and conventional.

        126.       In a patent filed by Western Digital in 2004, it admitted there was still a

technical “need for a system that allows quick and easy communication …that allows

collaborative use of remote devices by multiple users…” U.S. Patent No. 7,546,353

(emphasis added). That was because, even in 2004, it was “not uncommon [] to have

separate computing systems [which] requires that the common data all be kept current, i.e.,

with the latest version of each common file, as it is typical to update and edit files. This in

itself can be an enormously time consuming and tedious…” Id. (emphasis added). And

Western Digital even cited Data Scape’s patent, which it acknowledged was in the same

technical field.

        127.       Similarly, in a 2005-filed patent application that also cites Data Scape’s

earlier patents in the same technical field, Microsoft made clear that the selective transfer

of digital data between two devices was a technical problem one year later. U.S. Patent

Application No. 20060288036 (data transfer involved “a number of processes, such as

enumeration of content on each device … and efficient metadata retrieval based on user

queries. Thus, user experience could also be enhanced by providing optimization for

the transfer enumeration protocol between the two devices.”) (emphasis added)

(available at https://patents.google.com/patent/US20060288036?oq=20060288036).

        128.       And in 2006, this time in a patent application filed by Apple, Steve Jobs and

five Apple computer scientists represented to the USPTO that there was still “a continuing

need for improved techniques to transfer and synchronize media data on host computers

and/or media players.” U.S. Patent Application 20080086494 (emphasis added). And




                                                93
      Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 94 of 126



Apple, too, cited Data Scape’s asserted patents, which, again, were acknowledged to be in

the            same         technical         field.        Id         (available         at

https://patents.google.com/patent/US20080086494A1/en?oq=20080086494).

        129.     The statements in these later-filed patent applications confirm that Data

Scape’s patent at issue here are directed to technical solutions to technical problems, and

improves computer functionalities. The statements in these later-filed patent applications

also confirm that the limitations recited in Data Scape’s patent at issue here are not well-

understood, routine, or conventional, and that the claims are not directed to other ideas

“identified by the courts as abstract ideas,” that recently have been synthesized into three

groups: “(a) mathematical concepts”; “(b) methods of organizing human activity”; or “(c)

mental processes.” 84 Fed. Reg. 50 (Jan. 7, 2019) (2019 PTO §101 Guidance, citing and

surveying post-Alice decisions).

        130.     Defendant has offered for sale, sold and/or imported into the United States

products and services that infringe the ’614 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., iHeartRadio and all versions and variations thereof

since the issuance of the ’614 Patent (“Accused Instrumentalities”).

        131.     Defendant has directly infringed and continues to infringe the ’614 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Defendant uses the Accused Instrumentalities for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to its customers.




                                             94
     Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 95 of 126



       132.   For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’614 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

       133.   The Accused Instrumentalities includes “[a] communication apparatus.”

For example, the Accused Instrumentalities communicate music files and playlists stored

on one device (e.g., web servers running iHeartRadio backend application) to another

device (e.g., a user’s mobile device or tablet with the iHeartRadio app installed). See

https://www.iheartmedia.com/iheartmedia/iheartradio (e.g., “iHeartRadio is available

online, on mobile phones and tablets, in cars and on connected devices including Xbox,

PlayStation and smart TVs.”).




See http://www.iheartradio.ca/apps-en

As another example, the Accused Instrumentalities includes Realm Object Server, which

is   configured    to   communicate      with    iOS   or    Android    devices.   See

https://tech.iheart.com/performance-comparison-of-realm-and-sqlite-on-ios-

6df1d51e6a07 (“We’ve been using Realm Mobile Database for a while to achieve offline


                                           95
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 96 of 126



mode, which is a core feature of our brand new All Access subscription.”).            See

https://docs.realm.io/server/what-is-realm-platform.




See Build Better Apps, Faster with Real. An Overview of the Real Platform at page 9. In

particular, the Accused Instrumentalities include the Realm platform, which “automatically

syncs data across devices. See Build Better Apps, Faster with Real. An Overview of the

Real Platform at page 15. That is “if a user inputs or changes data in an iPhone app, that

data is synced in realtime with your entire install base of apps, whether they be iOS or

Android. Data is also synced with the Realm Object Server on the back-end, which runs

your business logic and processes. See Build Better Apps, Faster with Real. An Overview

of the Real Platform at page 15. Furthermore, the Realm platform is “designed to serve




                                           96
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 97 of 126



10,000 concurrent connections from a single CPU server with 16GBs of RAM.” See

https://docs.realm.io/server/manage/hardware-requirements-and-scaling#dependencies.

        134.    The Accused Instrumentalities include a communication apparatus

comprising “a memory configured to store musical content data and a plurality of program

lists associated with the musical content data.” For example, the mobile device or tablet

with the iHeartRadio App installed contains memory that will store musical files as

individual files, station, albums or as playlists:




See iHeartRadio Application.




                                               97
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 98 of 126




See iHeartRadio Application.




                                  98
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 99 of 126




See https://help.iheart.com/hc/en-us/articles/115000243092-Playlists.

As another example, the Accused Instrumentalities include Realm Object Server, which

includes an object store. See https://tech.iheart.com/performance-comparison-of-realm-

and-sqlite-on-ios-6df1d51e6a07 (“We’ve been using Realm Mobile Database for a while

to achieve offline mode, which is a core feature of our brand new All Access subscription.”).

See https://docs.realm.io/server/what-is-realm-platform




                                             99
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 100 of 126




See Build Better Apps, Faster with Real. An Overview of the Real Platform at page 9. The

Object Store “is a common set of APls that enables cross-platform compatible data

storage.” See Build Better Apps, Faster with Real. An Overview of the Real Platform at

page 9. More specifically, in Realm Object Server “[A]ll data represented on the client

devices is mirrored on the server in the exact same live object format.” See Build Better

Apps, Faster with Real. An Overview of the Real Platform at page 9. As another example,

the Accused Instrumentalities store user’s playlists and tracks.




                                            100
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 101 of 126




See https://tech.iheart.com/using-realm-with-swift-and-codable-10a825042e63.

       135.       The Accused Instrumentalities include a communication apparatus further

comprising “a data interface configured to interface with an external reproduction

apparatus.” For example, the Accused Instrumentalities include Realm Object Server. See

https://tech.iheart.com/performance-comparison-of-realm-and-sqlite-on-ios-

6df1d51e6a07 (“We’ve been using Realm Mobile Database for a while to achieve offline

mode, which is a core feature of our brand new All Access subscription.”). As such, when

Realm client synchronizes, “it will establish a network connection with the server in the

background.”               See     https://docs.realm.io/sync/using-synced-realms/syncing-

data#monitoring-sync-progress. Moreover, when the network connection is available,

clients reconnect to synchronize changes. See https://realm.io/solutions/offline-first/. (e.g.,

“The underlying Realm synchronization services run in the background and even restarts

and restores synchronization in the event of a lost network connection.” “When an app

reconnects to the network, changes saved locally are synced back to the server. Conflicts

that arise are handled automatically with predictable rules for consistent user

experiences.”).



                                             101
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 102 of 126




         136.   The Accused Instrumentalities further include a communication apparatus

comprising circuitry configured to “control playback of musical content data based on a

program lists so that the musical content data referenced in the program list is played back

as a collection, the program list being associated with a predetermined identifier uniquely

identifying a predetermined external reproduction apparatus among a plurality of

reproduction apparatuses. For example, the iHeartRadio App allows musical files to be

played    as    a   “Playlist”   consisting   of    a   collection   of   musical   files.   See

https://help.iheart.com/hc/en-us/articles/115000242952-What-s-My-Playlist- (e.g., “My

Playlist is a feature found within the Your Library tab on iOS and My Music on

Android. We’ve done our best to auto-populate My Playlist with music we think you’ll

like. To add more songs to My Playlist, simply tap the Save button on the player and choose

Save Song.”).




See iHeartRadio Application.



                                              102
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 103 of 126




See iHeartRadio Application.

Moreover, the Accused instrumentalities use the user’s email address or Facebook/Google

credentials to access their iHeartRadio account, which is associated with the user’s playlist.




                                             103
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 104 of 126




See https://help.iheart.com/hc/en-us/articles/228919147-Logging-in-with-Facebook




See https://www.iheart.com/ and iHeartRadio Application.

Furthermore, the Accused instrumentalities allow users to access their iHeartRadio

“account on up to 6 compatible devices.”            See https://help.iheart.com/hc/en-


                                         104
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 105 of 126



us/articles/235650288-Can-I-use-iHeartRadio-All-Access-on-multiple-devices-.          The

Accused instrumentalities further specify that “you can only listen using one device at a

time.”    See https://help.iheart.com/hc/en-us/articles/235650288-Can-I-use-iHeartRadio-

All-Access-on-multiple-devices-.

         137.   The Accused Instrumentalities further include a communication apparatus

comprising circuitry configured to “control presentation of the program list to a user via

user interface.” For example, the iHeartRadio includes a graphic user interface that will

show the playlists that are available.




See iHeartRadio Application.




                                           105
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 106 of 126




See iHeartRadio Application.

As another example, the Accused Instrumentalities presentation of users’ playlists by

presenting    music   that   a   user   may    like.   See   https://help.iheart.com/hc/en-

us/articles/115000242952-What-s-My-Playlist- (e.g., “My Playlist is a feature found

within the Your Library tab on iOS and My Music on Android. We’ve done our best to

auto-populate My Playlist with music we think you’ll like. To add more songs to My

Playlist, simply tap the Save button on the player and choose Save Song.”).

       138.    The Accused Instrumentalities further include a communication apparatus

comprising circuitry configured to accept edits to the program list via the user interface.

For example, the iHeartRadio App allows items to be added to a playlist or deleted from a

playlist by using the user interface on iOS, Android or Web platforms.




                                              106
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 107 of 126




See https://help.iheart.com/hc/en-us/articles/115000243052-How-do-I-edit-playlists-



                                          107
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 108 of 126



        139.    The Accused Instrumentalities further include circuitry configured to

“determine whether an identifier received by the circuitry via the data interface is the

predetermined identifier.” For example, the iHeartRadio App can determine whether a

specific user account associated with a device is connected to iHeartRadio’s backend

server. As such, the Accused instrumentalities use the user’s email address or

Facebook/Google credentials to access their iHeartRadio account, which is associated with

the user’s playlist.




See https://help.iheart.com/hc/en-us/articles/228919147-Logging-in-with-Facebook




                                          108
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 109 of 126




See https://www.iheart.com/ and iHeartRadio Application.           Moreover, the Accused

instrumentalities allow users to access their iHeartRadio “account on up to 6 compatible

devices.”         See      https://help.iheart.com/hc/en-us/articles/235650288-Can-I-use-

iHeartRadio-All-Access-on-multiple-devices-. The Accused instrumentalities further

specify that    “you can only listen using          one   device     at   a time.”     See

https://help.iheart.com/hc/en-us/articles/235650288-Can-I-use-iHeartRadio-All-Access-

on-multiple-devices-.

       140.    The Accused Instrumentalities further include circuitry configured to

“control transfer of the musical content data to the predetermined external reproduction

apparatus via the data interface based on the program list when the received identifier is

the predetermined identifier without receiving information on selection of the musical

content data from the predetermined external reproduction apparatus.” For instance, if a

playlist is edited in iHeartRadio web application to add a new song, iHeartRadio web

application will transfer the newly added song to mobile devices associated with the user’s

iHeartRadio account.


                                           109
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 110 of 126




See iHeartRadio Application.




                                 110
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 111 of 126




See iHeartRadio Application.




                                 111
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 112 of 126




See iHeartRadio Application. (emphasis added).

       141.   The Accused Instrumentalities further include circuitry configured to

“compare the program list with a second list of musical content data stored in the

predetermined external reproduction apparatus.” For instance, if a playlist is edited in

iHeartRadio web application to add a new song, iHeartRadio application running on the

mobile device will compare common songs in the web and mobile applications and only

synchronize the newly added song.




                                          112
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 113 of 126




See iHeartRadio Application.




                                 113
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 114 of 126




See iHeartRadio Application.




                                 114
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 115 of 126




See iHeartRadio Application. (emphasis added).

       142.    The Accused Instrumentalities further include circuitry configured to

“identify a piece of musical content data common to the program list and the second list

based on the result of the comparison.” For instance, if a playlist is edited in iHeartRadio

web application to add a new song, iHeartRadio application running on the mobile device

will identify common songs in the web and mobile applications and only synchronize the

newly added song.




                                            115
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 116 of 126




See iHeartRadio Application.




                                 116
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 117 of 126




See iHeartRadio Application.




                                 117
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 118 of 126




See iHeartRadio Application. (emphasis added).

       143.    The Accused Instrumentalities further include circuitry configured to

“control transfer to the predetermined external reproduction apparatus of the musical

content data that is in the program list and is not in the second list of musical content data

based on the result of the comparison such that transfer of the identified piece of musical

content data common to the program list and the second list is omitted.” For instance, the

Accused Instrumentalities include Realm Platform, which uses subscriptions to push

changes to all subscribing clients. See https://docs.realm.io/server/what-is-realm-platform.

(e.g., “When data changes occur the server will reevaluate existing subscriptions and push

the changes to all subscribing clients.”).         See https://tech.iheart.com/performance-

comparison-of-realm-and-sqlite-on-ios-6df1d51e6a07 (“We’ve been using Realm Mobile


                                             118
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 119 of 126



Database for a while to achieve offline mode, which is a core feature of our brand new All

Access subscription.”). As another example, when iHeartRadio’s web application makes

edits to the user’s playlist while the user’s iOS or Android device is offline, the playlist edits

are automatically transmitted to the user’s iOS or Android device.




See iHeartRadio Application.




                                               119
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 120 of 126




See iHeartRadio Application.




                                 120
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 121 of 126




See iHeartRadio Application. (emphasis added).

       144.    Defendant has had knowledge of the ’614 Patent and its infringement since

at least the filing of this Complaint, or shortly thereafter, including by way of this lawsuit.

By the time of trial, Defendant will have known and intended (since receiving such notice)

that its continued actions would actively induce and contribute to the infringement of the

claims of the ’614 Patent.

       145.    Defendant’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce users

of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way to infringe the claims of the ’614 Patent. Use of the Accused




                                             121
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 122 of 126



Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’614 Patent.

       146.    For example, Defendant explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of synchronizing settings

among multiple devices. Defendant also induces its customers to use the Accused

Instrumentalities to infringe other claims of the ’614 Patent. Defendant specifically

intended and was aware that the normal and customary use of the Accused Instrumentalities

on compatible systems would infringe the ’614 Patent. Defendant performed the acts that

constitute induced infringement, and would induce actual infringement, with the

knowledge of the ’614 Patent and with the knowledge, or willful blindness to the

probability, that the induced acts would constitute infringement. On information and

belief, Defendant engaged in such inducement to promote the sales of the Accused

Instrumentalities, e.g., through its user manuals, product support, marketing materials,

demonstrations, installation support, and training materials to actively induce the users of

the accused products to infringe the ’614 Patent. Accordingly, Defendant has induced and

continues to induce end users of the accused products to use the accused products in their

ordinary and customary way with compatible systems to make and/or use systems

infringing the ’614 Patent, knowing that such use of the Accused Instrumentalities with

compatible systems will result in infringement of the ’614 Patent. Accordingly, Defendant

has been (since at least as of filing of the original complaint), and currently is, inducing

infringement of the ’614 Patent, in violation of 35 U.S.C. § 271(b).

       147.    For similar reasons, Defendant also infringes the ’614 Patent by supplying

or causing to be supplied in or from the United States all or a substantial portion of the




                                            122
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 123 of 126



components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such components

outside of the United States in a manner that would infringe the ’614 Patent if such

combination occurred within the United States. For example, Defendant supplies or causes

to be supplied in or from the United States all or a substantial portion of the hardware (e.g.,

separate iHeartRadio backend servers) and software (e.g., iHeartRadio Application)

components of the Accused Instrumentalities in such a manner as to actively induce the

combination of such components (e.g., by instructing users to combine iHeartRadio servers

and into an infringing system) outside of the United States

       148.    Defendant has also infringed, and continues to infringe, claims of the ’614

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’614 Patent, and constitute a material part of the invention. Defendant

knows the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’614 Patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. For example, the ordinary way of

using the Accused Instrumentalities infringes the patent claims, and as such, is especially

adapted for use in infringement. Accordingly, Defendant has been, and currently is,

contributorily infringing the ’614 Patent, in violation of 35 U.S.C. § 271(c).

       149.    Defendant also indirectly infringes the ’614 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’ 614 Patent and are

not a staple article or commodity of commerce suitable for substantial non-infringing use,




                                             123
   Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 124 of 126



and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’614 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities are

designed to operate as the claimed system and apparatus, the Accused Instrumentalities

have no substantial non-infringing uses, and any other uses would be unusual, far-fetched,

illusory, impractical, occasional, aberrant, or experimental. For example, Defendant

supplies or causes to be supplied in or from the United States all or a substantial portion of

the hardware (e.g., separate iHeartRadio servers) and software (e.g., iHeartRadio

Application) components that are especially made or especially adapted for use in the

Accused Instrumentalities, where such hardware and software components are not staple

articles or commodities of commerce suitable for substantial noninfringing use, knowing

that such components are so made or adapted and intending that such components are

combined outside of the United States, as evidenced by Defendant’s own actions or

instructions to users in, e.g., combining multiple iHeartMedia servers into infringing

systems, and enabling and configuring the infringing functionalities of the Accused

Instrumentalities.

       150.    As a result of Defendant’s infringement of the ’ 614 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Defendant, together with interest and costs as fixed by the Court.




                                             124
    Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 125 of 126



                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Data Scape respectfully requests that this Court enter:

        a.      A judgment in favor of Plaintiff that Defendant has infringed, either literally

and/or under the doctrine of equivalents, the ’675 Patent, the ’751 Patent, the ’112 Patent,

and ’614 Patent (collectively, “asserted patents”);

        b.      A permanent injunction prohibiting Defendant from further acts of

infringement of the asserted patents;

        c.      A judgment and order requiring Defendant to pay Plaintiff its damages,

costs, expenses, and prejudgment and post-judgment interest for its infringement of the

asserted patents, as provided under 35 U.S.C. § 284;

        d.      A judgment and order requiring Defendant to provide an accounting and to

pay supplemental damages to Data Scape, including without limitation, prejudgment and

post-judgment interest;

        e.      A judgment and order finding that this is an exceptional case within the

meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against

Defendant; and

        f.      Any and all other relief as the Court may deem appropriate and just under

the circumstances.

                              DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

jury of any issues so triable by right.



 Dated: August 21, 2019                            Respectfully submitted,



                                             125
Case 6:19-cv-00483-ADA Document 1 Filed 08/22/19 Page 126 of 126




                                    /s/ Reza Mirzaie
                                     Reza Mirzaie

                                    Marc A. Fenster (CA SBN 181067)
                                    Email: mfenster@raklaw.com
                                    Reza Mirzaie (CA SBN 246953)
                                    Email: rmirzaie@raklaw.com
                                    Brian D. Ledahl (CA SBN 186579)
                                    Email: bledahl@raklaw.com
                                    Paul A. Kroeger (CA SBN 229074)
                                    Email: pkroeger@raklaw.com
                                    C. Jay Chung (CA SBN 252794)
                                    Email: jchung@raklaw.com
                                    Philip X. Wang (CA SBN 262239)
                                    Email: pwang@raklaw.com

                                    RUSS AUGUST & KABAT
                                    12424 Wilshire Blvd., 12th Floor
                                    Los Angeles, California 90025
                                    Telephone: (310) 826-7474
                                    Facsimile: (310) 826-6991




                              126
